Exhibit 10.46
        EXECUTION





AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as administrative agent
(“Administrative Agent”),
CREDIT SUISSE AG, a company incorporated in Switzerland, acting through its
Cayman Islands Branch (“CS Cayman” and a “Buyer”),
ALPINE SECURITIZATION LTD (“Alpine” and a “Buyer”),
and
MORTGAGE ACQUISITION TRUST I LLC (“Seller” and together with any other seller
joined hereto from time to time, the “Sellers”)
Dated April 3, 2020








--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
1. Applicability
1
2. Definitions
2
3. Program; Initiation of Transactions
19
4. Repurchase
20
5. Price Differential
22
6. RESERVED
23
7. Income Payments
23
8. Security Interest
25
9. Payment and Transfer
28
10. Conditions Precedent
28
11. Program; Costs
32
12. Servicing
36
13. Representations and Warranties
37
14. Covenants
41
15. Events of Default
46
16. Remedies Upon Default
49
17. Reports
52
18. Repurchase Transactions
54
19. Single Agreement
54
20. Notices and Other Communications
54
21. Entire Agreement; Severability
56
22. Non assignability
56
23. Setoff
57
24. Binding Effect; Governing Law; Jurisdiction
57
25. No Waivers, Etc.
58
26. Intent
58
27. Disclosure Relating to Certain Federal Protections
59
28. Power of Attorney
60
29. Buyers May Act Through Administrative Agent and Transaction Subsidiary May
Act Through Sellers
60
30. Indemnification; Obligations
60
31. Counterparts
61
32. Confidentiality
61
33. Recording of Communications
63
34. Periodic Due Diligence Review
63
35. Authorizations
64
36. Acknowledgment of Assignment and Administration of Repurchase Agreement
64
37. No Reliance
65

        - 1 -

--------------------------------------------------------------------------------



38. Acknowledgement of AntiPredatory Lending Policies
65
39. Documents Mutually Drafted
65
40. General Interpretive Principles
65
41. Conflicts
66
42. Bankruptcy Non-Petition
66
43. Limited Recourse
66
44. Joint and Several
67
45. Amendment and Restatement
67

SCHEDULES
Schedule 1-A – Representations and Warranties with Respect to Contributed
Mortgage Loans that are Business Purpose Mortgage Loans
Schedule 1-B – Representations and Warranties with Respect to Contributed
Mortgage Loans Other than Business Purpose Mortgage Loans
Schedule 1-C – Representations and Warranties with Respect to Participation
Interests
Schedule 2 – Authorized Representatives
Schedule 3 – XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
EXHIBITS
Exhibit A – Form of Power of Attorney








        - 2 -


--------------------------------------------------------------------------------



This is an AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated as of April
3, 2020, by and among CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,
(“Administrative Agent”) on behalf of Buyers, CREDIT SUISSE AG, a company
incorporated in Switzerland, acting through its Cayman Islands Branch (“CS
Cayman” and a “Buyer”), ALPINE SECURITIZATION LTD (“Alpine” and a “Buyer”),
MORTGAGE ACQUISITION TRUST I LLC (“MAT Seller” and a “Seller” and collectively
with any other seller that may be joined hereto from time to time, the
“Sellers”).
Administrative Agent, Buyers, MAT Seller and MAT TRS LLC previously entered into
a Master Repurchase Agreement, dated as of February 20, 2018 (the “Existing
Facility”).
The parties hereto desire that the Existing Facility be amended and restated in
its entirety on the terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
1.Applicability
(i)Pursuant to the Existing Facility, Administrative Agent, on behalf of Buyers,
previously purchased certain Purchased Assets from the Sellers. Pursuant to the
Existing Facility and from time to time, upon the terms and conditions set forth
therein, the parties hereto agreed to enter into transactions (the “Existing
Transactions”), on an uncommitted basis, in which Sellers agreed to transfer to
Administrative Agent on behalf of Buyers the Purchased Assets against the
transfer of funds by Administrative Agent, with a simultaneous agreement by
Administrative Agent on behalf of Buyers to transfer to the applicable Seller
such Purchased Assets against the transfer of funds by such Seller. To the
extent the parties hereto agree to enter into new Transactions after the
Effective Date and as part of separate Transactions a Seller may request and
Administrative Agent on behalf of Buyers may fund, subject to the terms and
conditions of this Agreement, an increase in the Purchase Price for the
Purchased Assets based upon the transfer of additional Contributed Mortgage
Loans to the Transaction Subsidiary and allocation thereof to one or more
Participation Interests. Each such transaction (together with the Existing
Transactions) shall be referred to herein as a “Transaction”. From time to time,
each Seller may request a release of Purchased Assets and Contributed Mortgage
Loans from the Administrative Agent on behalf of Buyers in conjunction with an
Optional Repurchase. Each such transaction involving the transfer of Purchased
Assets or additional Contributed Mortgage Loans to the Transaction Subsidiary
resulting in an increase or decrease in the value of the Purchased Assets shall
be referred to herein as a “Transaction” and, unless otherwise agreed in
writing, shall be governed by this Agreement, including any supplemental terms
or conditions contained in any annexes identified herein, as applicable
hereunder. This Agreement is not a commitment by Administrative Agent on behalf
of Buyers to engage in the Transactions, but sets forth the requirements under
which the Administrative Agent on behalf of Buyers would consider
1



--------------------------------------------------------------------------------



entering into Transactions as set forth herein; provided, however, if a Buyer
engages in a Transaction, such Transaction may only be terminated by such Buyer
in accordance with the provisions of this Agreement.
(ii)The Transaction Subsidiary has legal title to the Contributed Mortgage
Loans, the legal title to which is owned by the Transaction Subsidiary as of the
Effective Date.
(iii)In order to further secure the Obligations hereunder, the interests in the
Contributed Mortgage Loans of the Transaction Subsidiary shall be pledged by the
Transaction Subsidiary to the Administrative Agent on behalf of Buyers pursuant
to the Transaction Subsidiary Pledge Agreement.
2.Definitions
Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the following meanings; provided that any
terms used but not otherwise defined herein shall have the meanings given to
them in the Pricing Side Letter:
“1933 Act” has the meaning set forth in Section 13(a)(27) hereof.
“1934 Act” means the Securities Exchange Act of 1934, as amended from time to
time.
“Acceptable State” means any state acceptable pursuant to the applicable
Originator’s Guidelines.
“Accepted Servicing Practices” means, with respect to any Mortgage Loan, those
mortgage servicing practices of prudent mortgage lending institutions which
service mortgage loans of the same type as such Mortgage Loan in the
jurisdiction where the related Mortgaged Property is located in accordance with
applicable law.
“Act of Insolvency” means, with respect to any Person or its Subsidiaries,
(a) the filing of a petition, commencing, or authorizing the commencement of any
case or proceeding, or the voluntary joining of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law
relating to the protection of creditors, or suffering any such petition or
proceeding to be commenced by another which is consented to, not timely
contested or results in entry of an order for relief; (b) the seeking of the
appointment of a receiver, trustee, custodian or similar official for such party
or a Subsidiary or any substantial part of the property of either; (c) the
appointment of a receiver, conservator, or manager for such party or a
Subsidiary by any governmental agency or authority having the jurisdiction to do
so; (d) the making or offering by such party or a Subsidiary of a composition
with its creditors or a general assignment for the benefit of creditors; (e) the
admission in writing by a Responsible Officer of such party or a Subsidiary of
such party of its inability to pay its debts or discharge its obligations as
they become due or mature; or (f) that any governmental authority or agency or
any person, agency or entity acting or purporting to act under governmental
authority shall have
2



--------------------------------------------------------------------------------



taken any action to condemn, seize or appropriate, or to assume custody or
control of, all or any substantial part of the property of such party or of any
of its Subsidiaries, or shall have taken any action to displace the senior
management of such party or of any of its Subsidiaries or to materially curtail
its authority in the conduct of the business of such party or of any of its
Subsidiaries; provided, however, with respect to any involuntary insolvency
filing, such filing shall not have been dismissed within fifteen (15) days.
“Administration Agreement” means that certain Repo Administration and Allocation
Agreement, dated as of February 20, 2018, by and among Sellers, Guarantor,
CSFBMC, as administrative agent, CS Cayman, Alpine and certain Buyers identified
therein, as amended, restated, supplemented or otherwise modified from time to
time.
“Administrative Agent” means CSFBMC or any successor thereto under the
Administration Agreement.
“Affiliate” means, with respect to any Buyer or Administrative Agent, any
“affiliate” of such Person, as such term is defined in the Bankruptcy Code,
which shall also include, for the avoidance of doubt shall include any CP
Conduit.
“AG MIT” means AG Mortgage Investment Trust, Inc.
“Agreement” means this Amended and Restated Master Repurchase Agreement, as it
may be amended, restated, supplemented or otherwise modified from time to time.
“Allocated Repurchase Price” means, for each Contributed Mortgage Loan, the
portion of the Purchase Price allocated to such Contributed Mortgage Loan,
together with the related accrued and unpaid Price Differential.
“Appraised Value” means the “as is” value set forth in an appraisal made in
connection with the origination of the related Mortgage Loan as the value of the
Mortgaged Property.
“ARC Loan” means a Mortgage Loan that was subject to transactions under that
certain Master Repurchase Agreement, dated as of September 9, 2019, among
Administrative Agent, Buyers and ARC Home LLC.
“Asset File” means, with respect to a Contributed Mortgage Loan, the documents
and instruments relating to such Contributed Mortgage Loan and set forth in an
exhibit to the Custodial Agreement.
“Asset Schedule” means, with respect to any Transaction as of any date, an asset
schedule in the form of a computer tape or other electronic medium generated by
the applicable Seller, and delivered to Administrative Agent and Custodian,
which provides information required by Administrative Agent to enter into
Transactions relating to the Purchased Assets, Purchased Securities and
Contributed Mortgage Loans in a format acceptable to Administrative Agent.
3



--------------------------------------------------------------------------------



“Assignment and Acceptance” has the meaning assigned to such term in Section 22
hereof.
“Assignment of Proprietary Lease” means the specific agreement creating a first
lien on and pledge of the Co-op Shares and the appurtenant Proprietary Lease
securing a Co-op Loan.
“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended
from time to time.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“BMA” means that certain Master Repurchase Agreement, dated as of June 6, 2019,
by and between MAT Seller and CS Cayman, as amended, restated, supplemented and
otherwise modified from time to time.
“BMA Collateral” has the meaning assigned to such term in the BMA.
“BMA Guaranty” means that certain Guaranty, dated as of June 6, 2019, made by
Guarantor in favor of CS Cayman, as amended, restated, supplemented and
otherwise modified from time to time.
“BMA Guaranty Collateral” means the “Collateral” as defined in the BMA Guaranty.
“BMA Obligations” means all obligations and liabilities of the MAT Seller to CS
Cayman under the BMA.
“BPO” means an opinion of the fair market value of a Mortgaged Property or
parcel of real property given by a licensed real estate agent or broker in
conformity with customary and usual business practices, which includes
comparable sales and comparable listings and complies with the criteria set
forth in the Financial Institutions Reform, Recovery and Enforcement Act of 1989
(“FIRREA) for an “appraisal” or an “evaluation” as applicable; provided that,
unless otherwise waived by Administrative Agent in writing, no BPO shall be
valid if it is dated earlier than (x) ninety (90) days prior to the applicable
Purchase Date and (y) (1) with respect to Non-Performing Mortgage Loans, one
hundred eighty (180) days and (2) with respect to Business Purpose Mortgage
Loans, three hundred sixty four (364) days, in each case, prior to any date of
determination.
“Business Day” means any day other than (i) a Saturday or Sunday; (ii) a day on
which the New York Stock Exchange, the Federal Reserve Bank of New York or the
Custodian is authorized or obligated by law or executive order to be closed or
(iii) a public or bank holiday in New York City or the States of Maryland,
Minnesota or Delaware.
4



--------------------------------------------------------------------------------



“Business Purpose Holdback Mortgage Loan” means a Business Purpose Mortgage Loan
with respect to which there exists a Holdback Amount which may be funded and on
deposit in the Holdback Account for the related Mortgagor to improve and
rehabilitate the related Mortgaged Property in accordance with the applicable
Servicing Agreement.
“Business Purpose Mortgage Loan” means a Mortgage Loan with respect to which (a)
the related Mortgaged Property is uninhabited; (b) is not and will not be
occupied by the related Mortgagor; (c) has a term to maturity no longer than
forty-eight (48) months following origination; and (d) has been originated in
accordance with Originator’s Guidelines.
“Buyer” means CS Cayman, Alpine and each Buyer identified by the Administrative
Agent from time to time pursuant to the Administration Agreement and their
successors in interest and assigns pursuant to Section 22 and, with respect to
Section 11, its participants.
“Capital Stock” means, as to any Person, any and all shares, interests,
participations or other equivalents (however designated) of capital stock of a
corporation, any and all equivalent equity ownership interests in a Person which
is not a corporation, including, without limitation, any and all member or other
equivalent interests in any limited liability company, limited partnership,
trust and any and all warrants or options to purchase any of the foregoing, in
each case, designated as “securities” (as defined in Section 8-102 of the
Uniform Commercial Code) in such Person, including, without limitation, all
rights to participate in the operation or management of such Person and all
rights to such Person’s properties, assets, interests and distributions under
the related organizational documents in respect of such Person.
“Change in Control” means:
(a)  with respect to the Transaction Subsidiary, any transaction or event as a
result of which Guarantor ceases to own, directly or indirectly, one hundred
percent (100%) of the Capital Stock of Transaction Subsidiary;
(b) with respect to Seller, any transaction or event as a result of which
Guarantor ceases to own, directly, one hundred percent (100%) of the Capital
Stock of Seller;
(c) with respect to Guarantor, any transaction or event as a result of which the
current owners, collectively, cease to own, directly or indirectly, fifty-one
(51%) of the Capital Stock of Guarantor;
(d) if such Person is a Delaware limited liability company, such Person enters
into any transaction or series of transactions to adopt, file, effect or
consummate a Division, or otherwise permits any such Division to be adopted,
filed, effected or consummated; or
(e) with respect to each Seller Party, (i) the sale, transfer, or other
disposition of all or substantially all of any Seller Party’s assets (excluding
any such action taken in connection with any securitization transaction or whole
loan sale); or (ii) the consummation of a merger or consolidation of any Seller
Party with or into another entity or any other corporate
5



--------------------------------------------------------------------------------



reorganization, if more than fifty percent (50%) of the combined voting power of
the continuing or surviving entity’s stock outstanding immediately after such
merger, consolidation or such other reorganization is owned by Persons who were
not stockholders, directly or indirectly, of such Seller Party immediately prior
to such merger, consolidation or other reorganization.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” has the meaning set forth in the Guaranty and Pledge.
“Collection Period” means the period commencing on the first (1st) day of the
month (or, in the case of the first Collection Period for a given Transaction,
on the Purchase Date for such Transaction) up to but not including the first
(1st) day of the following month.
“Contributed Mortgage Loan” means a Mortgage Loan, the legal title to which is
owned by the Transaction Subsidiary and one hundred percent (100%) of the
Participation Interests in which is owned by the applicable Seller and which is
made subject to a Transaction hereunder.
1.“Co-op Corporation” means, with respect to any Co-op Loan, the cooperative
apartment corporation that holds legal title to the related Co-op Project and
grants occupancy rights to units therein to stockholders through Proprietary
Leases or similar arrangements.
2.“Co-op Loan” means a Mortgage Loan secured by the pledge of stock allocated to
a Co-op Unit in a Co-op Corporation and collateral assignment of the related
Proprietary Lease.
3.“Co-op Project” means, with respect to any Co-op Loan, all real property and
improvements thereto and rights therein and thereto owned by a Co-op Corporation
including without limitation the land, separate dwelling units and all common
elements.
4.“Co-op Shares” means, with respect to any Co-op Loan, the shares of stock
issued by a Co-op Corporation and allocated to a Co-op Unit and represented by a
Stock Certificate.
5.“Co-op Unit” means, with respect to any Co-op Loan, a specific unit in a Co-op
Project.
6.“CP Conduit” means a commercial paper conduit, including but not limited to
Alpine Securitization LTD, administered, managed or supported by CSFBMC or an
Affiliate of CSFBMC.
7.
“CSFBMC” means Credit Suisse First Boston Mortgage Capital LLC, or any
successors or assigns.
“Custodial Agreement” means that certain Custodial Agreement dated as of
February 20, 2018, among Seller, MAT TRS LLC for themselves and as agent for the
6



--------------------------------------------------------------------------------



Transaction Subsidiary, Administrative Agent, Buyers and Custodian, as it may be
amended, restated, supplemented or otherwise modified from time to time.
“Custodial Asset Schedule” has the meaning assigned to such term in the
Custodial Agreement.
“Custodian” means U.S. Bank, National Association, and any successor thereto
under the Custodial Agreement.
“Debtor Relief Law” means any law, administration, or regulation relating to
reorganization, winding up, administration, composition or adjustment of debts
or otherwise relating to bankruptcy or insolvency.
“Default” means an Event of Default or an event that with notice or lapse of
time or both would become an Event of Default.
“Division” shall mean the division of a limited liability company into two or
more limited liability companies pursuant to and in accordance with Section
18-217 of Chapter 18 of the Delaware Limited Liability Company Act, 6 Del. C. §§
18-101 et seq., as amended.
“Dollars” and “$” means dollars in lawful currency of the United States of
America.
“Due Date” means the day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.
“Effective Date” means the date upon which the conditions precedent set forth in
Section 10 shall have been satisfied or waived by Administrative Agent in
writing.
“Electronic Tracking Agreement” means an Electronic Tracking Agreement among
Administrative Agent, Sellers, MERS and MERCORP Holdings, Inc., to the extent
applicable as the same may be amended from time to time.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and any successor thereto, and the regulations promulgated and
administrative rulings issued thereunder.
“ERISA Affiliate” means any corporation or trade or business that, together with
any Seller Party is treated as a single employer under Section 414(b) or (c) of
the Code or solely for purposes of Section 302 of ERISA and Section 412 of the
Code is treated as single employer described in Section 414 of the Code.
“Escrow Payments” means, with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.
7



--------------------------------------------------------------------------------



“Event of Default” has the meaning specified in Section 15 hereof.
“Event of Termination” means with respect to any Seller Party (a) with respect
to any Plan, a reportable event, as defined in Section 4043 of ERISA, as to
which the PBGC has not by regulation waived the requirement of Section 4043(a)
of ERISA that it be notified within thirty (30) days of the occurrence of such
event, or (b) the withdrawal of any Seller Party or any ERISA Affiliate thereof
from a Plan during a plan year in which it is a substantial employer, as defined
in Section 4001(a)(2) of ERISA, or (c) the failure by any Seller Party or any
ERISA Affiliate thereof to meet the minimum funding standard of Section 412 of
the Code or Section 302 of ERISA with respect to any Plan, including, without
limitation, the failure to make on or before its due date a required installment
under Section 412(m) of the Code (or Section 430(j) of the Code as amended by
the Pension Protection Act) or Section 302(e) of ERISA (or Section 303(j) of
ERISA, as amended by the Pension Protection Act), or (d) the distribution under
Section 4041 of ERISA of a notice of intent to terminate any Plan or any action
taken by any Seller Party or any ERISA Affiliate thereof to terminate any plan,
or (e) the failure to meet requirements of Section 436 of the Code resulting in
the loss of qualified status under Section 401(a)(29) of the Code, or (f) the
institution by the PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or
(g) the receipt by any Seller Party or any ERISA Affiliate thereof of a notice
from a Multiemployer Plan that action of the type described in the previous
clause (f) has been taken by the PBGC with respect to such Multiemployer Plan,
or (h) any event or circumstance exists which may reasonably be expected to
constitute grounds for any Seller Party or any ERISA Affiliate thereof to incur
liability under Title IV of ERISA or under Sections 412(b) or 430(k) of the Code
with respect to any Plan.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Buyer or other recipient of any payment hereunder or required to be withheld
or deducted from a payment to such Buyer or such other recipient: (a) Taxes
based on (or measured by) net income or net profits, franchise Taxes and branch
profits Taxes that are imposed on a Buyer or other recipient of any payment
hereunder (i) as a result of being organized under the laws of, or having its
principal office or its applicable lending office located in the jurisdiction
imposing such Tax (or any political subdivision thereof), or (ii) that are
“Other Connection Taxes” which are, with respect to a Buyer or such recipient,
Taxes, imposed as a result of a present or former connection between such Buyer
or other recipient and the jurisdiction of the Governmental Authority imposing
such Tax or any political subdivision or Taxing authority thereof (other than
connections arising from such Buyer or other recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced under this Agreement or any Program
Agreement, or sold or assigned an interest in any Purchased Asset or Contributed
Mortgage Loan); (b) any Tax imposed on a Buyer or other recipient of a payment
hereunder that is attributable to such Buyer’s or other recipient’s failure to
comply with relevant requirements set forth in Section 11(e)(ii); (c) any
withholding Tax that is imposed on amounts payable to or for the account of such
Buyer or other recipient of a payment hereunder pursuant to a law in effect on
the date such person becomes a party to or under this Agreement, or such person
changes its lending office, except in each case to the extent that amounts with
respect to
8



--------------------------------------------------------------------------------



Taxes were payable either to such person’s assignor immediately before such
person became a party hereto or to such person immediately before it changed its
lending office; and (d) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Facility” has the meaning in set forth in the recitals.
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such sections of the Code.
“FICO” means Fair Isaac & Co., or any successor thereto.
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America and applied on a consistent basis.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions over any Seller Party,
Administrative Agent or any Buyer, as applicable.
“Gross Margin” means, with respect to each adjustable rate Mortgage Loan, the
fixed percentage amount set forth in the related Mortgage Note.
“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keepwell, to purchase assets, goods,
securities or services, or to takeorpay or otherwise); provided that the term
“Guarantee” shall not include (a) endorsements for collection or deposit in the
ordinary course of business, or (b) obligations to make servicing advances for
delinquent taxes and insurance or other obligations in respect of a Mortgage
Loan or Mortgaged Property, to the extent required by Administrative Agent. The
amount of any Guarantee of a Person shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith. The terms “Guarantee” and “Guaranteed” used as verbs shall have
correlative meanings.
“Guarantor” means Mortgage Acquisition Holding I LLC.
9



--------------------------------------------------------------------------------



“Guarantor LLC Agreement” means that certain Amended and Restated Limited
Liability Company Agreement of Guarantor, dated as of January 31, 2018, among
the Members, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Guaranty and Pledge” means the guaranty and pledge of Guarantor dated as of the
February 20, 2018 in favor of the Administrative Agent for the benefit of
Buyers, as the same may be amended, restated, supplemented or otherwise modified
from time to time.
“High Cost Mortgage Loan” means a Mortgage Loan (a) classified as a “high cost”
loan under the Home Ownership and Equity Protection Act of 1994; (b) classified
as a “high cost,” “threshold,” “covered,” or “predatory” loan under any other
applicable state, federal or local law (or a similarly classified loan using
different terminology under a law, regulation or ordinance imposing heightened
regulatory scrutiny or additional legal liability for residential mortgage loans
having high interest rates, points and/or fees) or (c) having a percentage
listed under the Indicative Loss Severity Column (the column that appears in the
S&P Anti-Predatory Lending Law Update Table, included in the then-current S&P’s
LEVELS® Glossary of Terms on Appendix E).
“Holdback Account” means the account held by the applicable Servicer into which
any Holdback Amounts with respect to Business Purpose Holdback Mortgage Loans
may be deposited and held pursuant to the terms of the applicable Servicing
Agreement. Administrative Agent shall have a perfected security interest in all
such accounts and each Seller acknowledges that Administrative Agent shall have
no obligations of any kind to remit any additional amounts into the related
Holdback Account.
“Holdback Account Control Agreement” means each deposit account control
agreement among the applicable Seller, Servicer and Administrative Agent, as the
same may be amended, restated, supplemented or otherwise modified from time to
time into which the Holdback Amounts will be deposited.
“Holdback Amounts” means, with respect to any Business Purpose Mortgage Loan,
the future funding amounts for the related Mortgagor to improve and rehabilitate
the related Mortgaged Property in accordance with the related Originator’s
Guidelines.
“Income” means, with respect to any Purchased Asset and Contributed Mortgage
Loan, at any time until repurchased by the applicable Seller, any principal
received thereon or in respect thereof and all interest, dividends or other
distributions thereon other than any fees or reimbursements due to the Servicer
pursuant to the Servicing Agreement.
“Indebtedness” has the meaning assigned to such term in the Pricing Side Letter.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of each
Seller hereunder or under any Program Agreement and (b) Other Taxes.
10



--------------------------------------------------------------------------------



“Index” means, with respect to any adjustable rate Mortgage Loan, the index
identified on the Asset Schedule and set forth in the related Mortgage Note for
the purpose of calculating the applicable Mortgage Interest Rate.
“Interest Rate Adjustment Date” means the date on which an adjustment to the
Mortgage Interest Rate with respect to each Mortgage Loan becomes effective.
“Interest Rate Protection Agreement” means, with respect to any or all of the
Contributed Mortgage Loans, any short sale of a U.S. Treasury Security, or
futures contract, or mortgage related security, or eurodollar futures contract,
or options related contract, or interest rate swap, cap or collar agreement, or
similar arrangement providing for protection against fluctuations in interest
rates or the exchange of nominal interest obligations, either generally or under
specific contingencies, entered into by Sellers and an Affiliate of
Administrative Agent or such other party acceptable to Administrative Agent in
its sole discretion, which agreement is acceptable to Administrative Agent in
its sole discretion.
“LIBOR” has the meaning assigned to such term in the Pricing Side Letter.
“Lien” means any mortgage, lien, pledge, charge, security interest or similar
encumbrance.
“Market Value” has the meaning assigned to such term in the Pricing Side Letter.
“MAT Seller LLC Agreement” means that certain Amended and Restated Limited
Liability Company Agreement of MAT Seller, dated as of January 31, 2018, among
the Members, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business or financial condition of any Seller Party or
any Subsidiary that is a party to any Program Agreement taken as a whole; (b) a
material impairment of the ability of any Seller Party or any Subsidiary that is
a party to any Program Agreement to perform under any Program Agreement and to
avoid any Event of Default; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability of any Program Agreement against any
Seller Party or any Subsidiary that is a party to any Program Agreement, in each
case as determined by the Administrative Agent in its sole good faith
discretion.
“Maximum Aggregate Purchase Price” has the meaning assigned to such term in the
Pricing Side Letter.
“Member” has the meaning set forth in the MAT Seller LLC Agreement or Guarantor
LLC Agreement, as the context requires.
“MERS” means Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.
11



--------------------------------------------------------------------------------



“MERS System” means the system of recording transfers of mortgages
electronically maintained by MERS.
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
“Monthly Payment” means the scheduled monthly payment of principal and/or
interest on a Mortgage Loan.
“Moody’s” means Moody’s Investors Service, Inc. or any successors thereto.
“Mortgage” means each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, deed to secure debt, assignment of rents, security agreement and
fixture filing, or similar instrument creating and evidencing a first or second
lien on real property and other property and rights incidental thereto, unless
such Mortgage is granted in connection with a Co-op Loan, in which case the
first lien position is in the Co-op Shares and in the Proprietary Lease relating
to such Co-op Shares.
“Mortgage Interest Rate” means the rate of interest borne on a Mortgage Loan
from time to time in accordance with the terms of the related Mortgage Note.
“Mortgage Interest Rate Cap” means, with respect to an adjustable rate Mortgage
Loan, the limit on each Mortgage Interest Rate adjustment as set forth in the
related Mortgage Note.
“Mortgage Loan” means any mortgage loan which is a fixed or floating-rate,
one-to-four-family residential mortgage or home equity loan evidenced by a
promissory note and secured by a first or second lien mortgage, provided,
however, that, Mortgage Loans shall not include any High Cost Mortgage Loans.
“Mortgage Note” means the promissory note or other evidence of the indebtedness
of a Mortgagor secured by a Mortgage.
“Mortgaged Property” means the real property or other Co-op Loan collateral
securing repayment of the debt evidenced by a Mortgage Note.
“Mortgagor” means the obligor or obligors on a Mortgage Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.
“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been or are required to be made by any
Seller Party or any ERISA Affiliate and that is covered by Title IV of ERISA.
“Non-Agency Non-QM Mortgage Loan” means a Mortgage Loan that (a) does not meet
the criteria for a Qualified Mortgage Loan and (b) is otherwise acceptable to
Administrative Agent in its sole discretion.
12



--------------------------------------------------------------------------------



“NonPerforming Mortgage Loan” means (a) any Mortgage Loan for which any payment
of principal or interest is sixty (60) days or more past due, (b) any Mortgage
Loan with respect to which the related mortgagor is in bankruptcy or (c) any
Mortgage Loan with respect to which the related mortgaged property is in
foreclosure.
“Non-QM – Low FICO Mortgage Loan” means a Mortgage Loan (a) that is a Non-Agency
Non-QM Mortgage Loan and (b) for which the Mortgagor’s FICO score at the time of
origination was at least 575 but not greater than 640.
“Obligations” means (a) all of each Seller’s indebtedness, obligations to pay
the Repurchase Price on the Repurchase Date, the Price Differential on each
Price Differential Payment Date, XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX when due and
other obligations and liabilities, to Administrative Agent and Buyers or
Custodian arising under, or in connection with, the Program Agreements, whether
now existing or hereafter arising; (b) any and all sums paid by Administrative
Agent, any Buyer or Administrative Agent on behalf of Buyers following an Event
of Default in order to preserve any Purchased Asset or its interest therein;
(c) in the event of any proceeding for the collection or enforcement of any of
such Seller’s indebtedness, obligations or liabilities referred to in
clause (a), following an Event of Default, the reasonable expenses of retaking,
holding, collecting, preparing for sale, selling or otherwise disposing of or
realizing on any Purchased Asset, or of any exercise by Administrative Agent or
Buyers of their rights under the Program Agreements, including, without
limitation, reasonable attorneys’ fees and disbursements and court costs;
(d) all of such Seller’s indemnity obligations to Administrative Agent, Buyers
and Custodian pursuant to the Program Agreements; (e) XXXXXXXXXXXXXXXXXXXX.
“OFAC” has the meaning set forth in Section 13(a)(25) hereof.
“Officer’s Compliance Certificate” has the meaning assigned to such term in the
Pricing Side Letter.
“Optional Repurchase” has the meaning set forth in Section 4(b) hereof.
“Optional Repurchase Date” has the meaning set forth in Section 4(b) hereof.
“Originator” means a third party which has sold a Contributed Mortgage Loan to a
Seller.
“Originator Confidential Information” has the meaning set forth in Section 32(c)
hereof.
“Originator’s Guidelines” means the underwriting guidelines implemented by the
applicable Originator of the Mortgage Loans.
“Other Connection Taxes” has the meaning set forth in the definition of Excluded
Taxes.
13



--------------------------------------------------------------------------------



“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any excise, sales, goods and
services or transfer taxes, charges or similar levies arising from any payment
made hereunder or from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Program Agreement, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made with Seller’s consent).
“Participation Account” has the meaning assigned to such term in the
Participation Agreement.


“Participation Agreement” means that certain Amended and Restated Master
Participation Agreement, dated as February 20, 2018, among MAT Seller, as
depositor, Transaction Subsidiary, as participation agent and Participation
Registrar, as the same may be amended, supplemented, or otherwise modified from
time to time.
“Participation Certificate” means the original participation certificate, if
any, that is executed and delivered in connection with a Participation Interest.
“Participation Interests” means, with respect to a Contributed Mortgage Loan,
all of the Capital Stock (together with the related Servicing Rights) therein
that are issued by the Transaction Subsidiary to the applicable Seller pursuant
to the Participation Agreement, which Participation Interest shall be evidenced
by one or more Participation Certificates.
“Participation Registrar” means U.S. Bank Trust National Association.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Pension Protection Act” means the Pension Protection Act of 2006.
“Person” means an individual, partnership, exempted limited partnership,
corporation (including a business trust), limited liability company, joint stock
company, trust, unincorporated association, joint venture or other entity or a
government or any political subdivision or agency thereof.
“Plan” means an employee pension benefit or other plan as defined in Section
3(2) of ERISA, established or maintained by any Seller Party or any ERISA
Affiliate and covered by Title IV of ERISA, other than a Multiemployer Plan.
“Post-Default Rate” has the meaning assigned to such term in the Pricing Side
Letter.
“Power of Attorney” means a power of attorney (i) in the form of Exhibit A
hereto delivered by each Seller; (ii) in the form of Exhibit A to the
Transaction Subsidiary
14



--------------------------------------------------------------------------------



Pledge Agreement delivered by the Transaction Subsidiary; and (iii) in the form
of Exhibit A to the Guaranty and Pledge delivered by Guarantor.
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
“Price Differential” means with respect to any Purchased Asset (and related
Contributed Mortgage Loan) as of any date of determination, an amount equal to
the product of (a) the Pricing Rate for such Purchased Asset (and related
Contributed Mortgage Loan) and (b) the Purchase Price for such Purchased Asset
(and related Contributed Mortgage Loan), calculated daily on the basis of a
360-day year for the actual number of days during the period commencing on (and
including) the Purchase Date for such Purchased Asset (and related Contributed
Mortgage Loan) and ending on (but excluding) the Repurchase Date.
“Price Differential Payment Date” means, with respect to a Purchased Asset, the
fifth (5th) Business Day succeeding the Remittance Date; provided, that, with
respect to such Purchased Asset, the final Price Differential Payment Date shall
be the related Repurchase Date; and provided, further, that if any such day is
not a Business Day, the Price Differential Payment Date shall be the next
succeeding Business Day.
“Pricing Rate” has the meaning assigned to such term in the Pricing Side Letter.
“Pricing Side Letter” means the letter agreement dated as of the date hereof,
between Administrative Agent, Buyers, Sellers and Guarantor, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
“Primary Repurchase Assets” has the meaning set forth in Section 8(a) hereof.
“Program Agreements” means, collectively, this Agreement, the Pricing Side
Letter, the Custodial Agreement, the Transaction Subsidiary Pledge Agreement,
the Guaranty and Pledge, the Administration Agreement, any Servicing Agreement,
any Servicer Notice, each Power of Attorney, any Holdback Account Control
Agreement, the Electronic Tracking Agreement, the Participation Agreement and
the Transaction Subsidiary Agreement, as the same may be amended, restated or
otherwise modified from time to time.
“Prohibited Person” has the meaning set forth in Section 13(a)(25) hereof.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.
8.“Proprietary Lease” means the lease on a Co-op Unit evidencing the possessory
interest of the owner in the Co-op Shares in such Co-op Unit.
9.
“Purchase Date” means (i) for the initial Transaction, the date on which
Purchased Assets are transferred by each Seller to Administrative Agent for the
benefit of Buyers and (ii) for each subsequent Transaction, the date on which
additional Contributed Mortgage Loans are made subject to a Transaction
hereunder.
15



--------------------------------------------------------------------------------



“Purchase Price” has the meaning assigned to such term in the Pricing Side
Letter.
“Purchase Price Decrease” means a decrease in the Purchase Price for the
Participation Certificate based upon the Transaction Subsidiary acquiring
additional Contributed Mortgage Loans to which such portion of the Purchase
Price is allocated.
“Purchase Price Increase” means an increase in the Purchase Price for the
Participation Certificate based upon the Transaction Subsidiary acquiring
additional Contributed Mortgage Loans to which such portion of the Purchase
Price is allocated.
“Purchase Price Increase Date” means the date on which a Purchase Price Increase
is made with respect to the acquisition of additional Contributed Mortgage Loans
by the Transaction Subsidiary.
“Purchased Assets” means the collective reference to the Participation Interests
(representing the beneficial interests in certain Contributed Mortgage Loans
held by the Transaction Subsidiary), the Purchased Securities and the Repurchase
Assets related to such Participation Interests transferred by each Seller to
Buyers in a Transaction hereunder, listed on the related Asset Schedule, which
Asset Files and Participation Interests the Custodian has been instructed to
hold pursuant to the Custodial Agreement.
“Purchased Securities” means the securities transferred by a Seller to
Administrative Agent in a Transaction under the BMA.
“Qualified Insurer” means an insurance company duly authorized and licensed
where required by law to transact insurance business and approved as an insurer
by Fannie Mae or Freddie Mac.
“Qualified Mortgage Loan” means a Mortgage Loan which is a “Qualified Mortgage”
as defined in 12 CFR 1026.43(e).
“Qualified Transferee” means a commercial bank, savings bank, savings and loan
association, investment bank, trust company, commercial credit corporation,
insurance company, pension plan, pension fund or pension advisory firm, mutual
fund, governmental entity or plan.
“Recognition Agreement” means, an agreement among a Co-op Corporation, a lender
and a Mortgagor with respect to a Co-op Loan whereby such parties (i)
acknowledge that such lender may make, or intends to make, such Co-op Loan, and
(ii) make certain agreements with respect to such Co-op Loan.
“Records” means any instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Sellers, Guarantor or any other person or entity with respect to a
Contributed Mortgage Loan or Purchased Security. Records shall include the
Mortgage Notes, any Mortgages, the Asset Files, the credit files related to the
Contributed Mortgage Loan and any other instruments necessary to document or
service a Contributed Mortgage Loan.
16



--------------------------------------------------------------------------------



“Register” has the meaning assigned to such term in Section 22 hereof.
“Remittance Date” means the tenth (10th) Business Day of each calendar month.
“Repledge Transaction” has the meaning set forth in Section 18 hereof.
“Repledgee” means each Repledgee identified by the Administrative Agent from
time to time pursuant to the Administration Agreement and Section 18 hereof.
“Repo Account” has the meaning assigned thereto in Section 9(a) hereof.
“Reporting Date” means the day that is one (1) Business Day prior to the Price
Differential Payment Date of each month.
“Repurchase Assets” has the meaning assigned thereto in Section 8 hereof.
“Repurchase Date” means the earlier of (a) the Termination Date, (b) the date
requested pursuant to Section 4(a) or (c) the date determined by application of
Section 16 hereof.
“Repurchase Price” means the price at which any Purchased Asset or Contributed
Mortgage Loan are to be transferred from the Administrative Agent for the
benefit of Buyers to the Sellers upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of the Purchase Price of such Purchased Asset (and allocated to the
related Contributed Mortgage Loan) and the accrued but unpaid Price Differential
with respect to such Purchased Asset (and allocated to the related Contributed
Mortgage Loan) as of the date of such determination.
“Request for Certification” means a notice sent to the Custodian reflecting the
sale of one or more Purchased Assets to Administrative Agent for the benefit of
Buyers hereunder.
“Requirement of Law” means, with respect to any Person, any law, treaty, rule or
regulation or determination of an arbitrator, a court or other governmental
authority, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.
“Responsible Officer” means as to any Person, the chief executive officer or,
with respect to financial matters, the chief financial officer of such Person
(in the case of a Cayman Islands exempted limited partnership, references in
this definition to Person shall include the general partner of such exempted
limited partnership).
“S&P” means Standard & Poor’s Ratings Services, or any successor thereto.
“SEC” means the Securities and Exchange Commission, or any successor thereto.
“Second Lien Mortgage Loan” means a Mortgage Loan secured by a second lien on
the related Mortgaged Property.
17



--------------------------------------------------------------------------------



“Seller” means, individually or together, MAT Seller and each other seller
joined hereto from time to time.
“Seller Parties” means, individually or collectively, each Seller, Guarantor and
Transaction Subsidiary.
“Servicer” means (i) NewRez, LLC d/b/a Shellpoint Mortgage Servicing; (ii)
AmWest Funding Corp.; (iii) Royal Business Bank; (iv) LoanCare, LLC (v) or any
other servicer approved by Administrative Agent in its sole good faith
discretion to service Contributed Mortgage Loans.
“Servicer Event of Termination” means (i) an event of default under any
Servicing Agreement, (ii) any Servicer shall become the subject of a bankruptcy
proceeding or shall become insolvent, or (iii) the failure of any Servicer to
perform its material obligations under any of the Program Agreements to which it
is a party or the applicable Servicing Agreement, including, without limitation,
the failure of such Servicer to (A) remit funds in accordance with Section 7(c)
hereof, or (B) deliver reports when required.
“Servicer Notice” means the notice acknowledged by the applicable Servicer
substantially in a form acceptable to Administrative Agent, as the same may be
amended, restated, supplemented or otherwise modified, from time to time.
“Servicing Agreement” means (a) that certain Flow Servicing Agreement, dated as
of January 5, 2018, among Servicer, MAT Seller and Transaction Subsidiary and
(b) any other servicing agreement entered into between a Seller, Transaction
Subsidiary and the Servicer as the same may be amended from time to time of
which Administrative Agent on behalf of Buyers shall be an intended third party
beneficiary.
“Servicing Rights” means the rights of any Person to administer, service or
subservice, the Contributed Mortgage Loans or to possess related Records.
“Similar Mortgage Loan” means a Mortgage Loan that has substantially similar
characteristics to the Contributed Mortgage Loans that are Non-Agency Non-QM
Mortgage Loans.
“SIPA” means the Securities Investor Protection Act of 1970, as amended from
time to time.
10.“Stock Certificate” means, with respect to a Co-op Loan, the certificates
evidencing ownership of the Co-op Shares issued by the Co-op Corporation.
11.“Stock Power” means, with respect to a Co-op Loan, an assignment of the Stock
Certificate or an assignment of the Co-op Shares issued by the Co-op
Corporation.
12.
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership or other entity of which at least a majority of
the securities or other
18



--------------------------------------------------------------------------------



ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership or other entity (irrespective of whether or not
at the time securities or other ownership interests of any other class or
classes of such corporation, partnership or other entity shall have or might
have voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person; provided that with respect to any Seller Party, no special purpose
securitization entity shall be considered a “Subsidiary” of such Seller Party
for any purpose hereunder.
“Successor Rate” means a rate determined by Administrative Agent in accordance
with Section 5(c) hereof.
“Successor Rate Conforming Changes” means with respect to any proposed Successor
Rate, any spread adjustments or other conforming changes to the timing and
frequency of determining rates and making payments of interest and other
administrative matters as may be appropriate, in the discretion of
Administrative Agent, to reflect the adoption of such Successor Rate and to
permit the administration thereof by Administrative Agent in a manner
substantially consistent with market practice.
“Taxes” means any and all present or future taxes (including social security
contributions and value added taxes), levies, imposts, duties (including stamp
duties), deductions, charges (including ad valorem charges), withholdings
(including backup withholding), assessments, fees or other charges of any nature
whatsoever imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Termination Date” has the meaning assigned to such term in the Pricing Side
Letter.
“TILA-RESPA Integrated Disclosure Rule” means the Truth-in-Lending Act and Real
Estate Settlement Procedures Act Integrated Disclosure Rule, adopted by the
Consumer Finance Protection Bureau, which is effective for residential mortgage
loan applications received on or after October 3, 2015.
“Transaction” has the meaning set forth in Section 1 hereof.
“Transaction Request” means a request via email from any Seller to
Administrative Agent notifying Administrative Agent that such Seller wishes to
enter into a Transaction hereunder that indicates that it is a Transaction
Request under this Agreement. For the avoidance of doubt, a Transaction Request
may refer to multiple Mortgage Loans.
“Transaction Subsidiary” means MAT ITT.
“Transaction Subsidiary Agreement” means that certain Amended and Restated
Participation Trust Agreement, dated February 20, 2018, among MAT Seller, as
depositor and Trustee, as the same may be amended, supplemented, or otherwise
modified from time to time.
19



--------------------------------------------------------------------------------



“Transaction Subsidiary Pledge Agreement” means the pledge agreement, dated as
of the date hereof, by Transaction Subsidiary in favor of Administrative Agent
on behalf of Buyers, as may be amended from time to time.
“Transaction Subsidiary Pledged Assets” has the meaning set forth in the
Transaction Subsidiary Pledge Agreement.
“Trust Receipt” means, with respect to any Transaction as of any date, a receipt
in the form attached as an exhibit to the Custodial Agreement.
“Trustee” means U.S. Bank Trust National Association.
“Uniform Commercial Code” means the Uniform Commercial Code as in effect on the
date hereof in the State of New York or the Uniform Commercial Code as in effect
in the applicable jurisdiction.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
11(e)(ii)(B) hereof.
13.Program; Initiation of Transactions
i.Pursuant to the Existing Facility, Administrative Agent on behalf of Buyers,
purchased from the related Seller certain Purchased Assets (accompanied by a
pledge of the related Contributed Mortgage Loans that have been acquired by the
Transaction Subsidiary). To the extent the parties hereto enter into new
Transactions and from time to time, each Seller may request and Administrative
Agent may fund Purchase Price Increases in connection with conveyance of
Contributed Mortgage Loans to the Transaction Subsidiary and the corresponding
increase of the Purchase Price on account of the Participation Interests. All
related Contributed Mortgage Loans shall be serviced by the Servicer. The
aggregate Purchase Price of the Participation Certificates (adjusted for any
Purchase Price Increases or Purchase Price Decreases, as applicable) subject to
outstanding Transactions shall not exceed the Maximum Aggregate Purchase Price.
ii.To the extent the parties hereto enter into new Transactions, each Seller
shall request that Administrative Agent enter into a Transaction by delivering
(i) to Administrative Agent, a Transaction Request one (1) Business Day prior to
the proposed Purchase Date for Mortgage Loans and (ii) to Administrative Agent
and Custodian an Asset Schedule, in accordance with the Custodial Agreement. In
the event the Asset Schedule provided by such Seller contains erroneous computer
data, is not formatted properly or the computer fields are otherwise improperly
aligned, Administrative Agent shall provide written or electronic notice to such
Seller describing such error and such Seller shall correct the computer data,
reformat or properly align the computer fields itself and resubmit the Asset
Schedule as required herein.
iii.Reserved.
20



--------------------------------------------------------------------------------



iv.Reserved.
v.Upon the satisfaction of the applicable conditions precedent set forth in
Section 10(b) hereof, all of each Seller’s and Transaction Subsidiary’s interest
in Purchased Assets and/or Contributed Mortgage Loans shall pass or be pledged,
as applicable, to Administrative Agent on behalf of Buyers on the Purchase Date,
against the transfer of the Purchase Price to such Seller. Upon transfer of the
Mortgage Loans to Administrative Agent on behalf of Buyers as set forth in this
Section and until termination of any related Transactions or release of
Contributed Mortgage Loans as set forth in Sections 4 or 16 of this Agreement,
ownership of each Purchased Asset, including beneficial ownership interest in
the related Contributed Mortgage Loan and each document in the related Asset
File and Records, is vested in the Buyers identified under the Administration
Agreement; provided that, prior to the recordation by the Custodian as provided
for in the Custodial Agreement, record title in the name of the applicable
Seller to each Contributed Mortgage Loan shall be retained by such Seller in
trust, for the benefit of the Transaction Subsidiary and Administrative Agent,
respectively, for the sole purpose of facilitating the servicing and the
supervision of the servicing of the Mortgage Loans. For the avoidance of doubt,
the parties acknowledge and agree that the Purchased Assets shall be held by the
Administrative Agent for the benefit of Buyers, as more particularly set forth
in the Administration Agreement.
14.Repurchase
vi.Each Seller shall repurchase the related Purchased Assets from Administrative
Agent for the benefit of Buyers on each related Repurchase Date. In addition,
each Seller may repurchase Purchased Assets or effect an Optional Repurchase
with respect to Purchased Assets or Contributed Mortgage Loans without penalty
on any date. If a Seller intends to make such a repurchase, such Seller shall
give one (1) Business Day’s prior written notice to Administrative Agent,
designating the Purchased Assets or Contributed Mortgage Loans to be repurchased
and to the extent the Purchased Asset or Contributed Mortgage Loan is being sold
to a third party, the requested price therefor. Such obligation to repurchase
exists without regard to any prior or intervening liquidation or foreclosure
with respect to any Purchased Asset or Contributed Mortgage Loan (but
foreclosure proceeds received by Administrative Agent shall be applied to reduce
the Repurchase Price for such Purchased Asset or Contributed Mortgage Loan on
each Price Differential Payment Date except as otherwise provided herein). To
the extent the Repurchase Price is being satisfied in connection with a sale of
the related Purchased Asset or Contributed Mortgage Loan to a third party, the
Administrative Agent shall have (x) a right of first refusal with respect to
such sale and (y) to the extent the sales price is less than 103% of the
Repurchase Price, such sales price or securitization proceeds (including the
value of any retained interests) shall be approved by the Administrative Agent
which such approval shall not be unreasonably withheld or delayed. Each Seller
is obligated to (i) repurchase and take physical possession of the Purchased
Assets or Contributed Mortgage Loans from Administrative Agent or its designee
(including the Custodian) at such Seller’s expense on
21



--------------------------------------------------------------------------------



the related Repurchase Date and (ii) XXXXXXXXXXXXXXXXXXXXXXXXXXXX of (x) the
Repurchase Date and (y) the Termination Date.
vii.Subject to Section 14(r) and the repurchase conditions set forth in Section
4(a) hereof, when the Contributed Mortgage Loans or Purchased Assets, as
applicable, supporting a portion of the Purchase Price of the Transaction
related to the Contributed Mortgage Loans or Purchased Assets are desired by a
Seller to be released, sold or otherwise liquidated, such Seller shall make
payment to Administrative Agent of the Allocated Repurchase Price attributable
to such Contributed Mortgage Loans in order to prepay the applicable Allocated
Repurchase Price (an “Optional Repurchase”) in an amount equal to the applicable
Allocated Repurchase Price on each date such Purchased Assets or Contributed
Mortgage Loans, as applicable, are desired to be repurchased, sold or otherwise
liquidated (each, an “Optional Repurchase Date”). Such payment shall serve as a
partial prepayment of the Repurchase Price in connection with the Transaction in
respect of such Purchased Assets or Contributed Mortgage Loans, as applicable.
The applicable Seller shall pay the Allocated Repurchase Price and take (or
cause its designee to take) physical possession of the Purchased Assets or
Contributed Mortgage Loans, as applicable, from the Transaction Subsidiary or
its designee (including the Custodian) at such Seller’s expense on the related
Optional Repurchase Date. Immediately following such payment, the related
Purchased Asset or Contributed Mortgage Loan, as applicable, shall cease to be
subject to this Agreement and the other Program Agreements, and Administrative
Agent shall be deemed to have released all of its Liens, claims and interests in
such Purchased Asset or Contributed Mortgage Loan, as applicable, without
further action by any Person and shall direct Custodian to release the related
Asset File to such Seller or its designee pursuant to the Custodial Agreement.
viii.Provided that no Event of Default shall have occurred and is continuing or
will be cured upon such repurchase, and Administrative Agent has received the
related Allocated Repurchase Price (excluding accrued and unpaid Price
Differential, which, for the avoidance of doubt, shall be paid on the next
succeeding Price Differential Payment Date) upon repurchase of the Purchased
Assets, Administrative Agent and Buyers will each be deemed to have released
their respective Liens, claims and interests hereunder in the Purchased Assets
(including, the Repurchase Assets related thereto) at the request of the
applicable Seller. The Purchased Assets (including the Repurchase Assets related
thereto) shall be delivered to such Seller free and clear of any Lien,
encumbrance or claim of Administrative Agent or the Buyers. With respect to
payments in full by the related Mortgagor of a Purchased Asset, each Seller
agrees to immediately remit (or cause to be remitted) to Administrative Agent
for the benefit of Buyers the Repurchase Price with respect to such Purchased
Asset. Administrative Agent and Buyers agree to release their respective Liens,
claims and interests in Purchased Assets which have been prepaid in full after
receipt of evidence of compliance with the immediately preceding sentence.
ix.For the avoidance of doubt, notwithstanding that the Maximum Aggregate
Purchase Price may be repaid in full, this Agreement shall remain in full force
and effect to the extent any Obligations remain outstanding.
22



--------------------------------------------------------------------------------



15.Price Differential
x.On each Business Day that a Transaction is outstanding, the Pricing Rate shall
be reset and, unless otherwise agreed, the accrued and unpaid Price Differential
shall be settled in cash on each related Price Differential Payment Date. Two
(2) Business Days prior to the Price Differential Payment Date, Administrative
Agent shall give Sellers written or electronic notice of the amount of the Price
Differential due on such Price Differential Payment Date. On the Price
Differential Payment Date, the applicable Seller shall pay to Administrative
Agent the Price Differential for the benefit of Buyers for such Price
Differential Payment Date (along with any other amounts then due and owing
pursuant to Section 7 hereof and Section 3 of the Pricing Side Letter), by wire
transfer in immediately available funds.
xi.If a Seller fails to pay all or part of the Price Differential by 4:00 p.m.
(New York City time) on the related Price Differential Payment Date, with
respect to any Purchased Asset, such Seller shall be obligated to pay to
Administrative Agent for the benefit of Buyers (in addition to, and together
with, the amount of such Price Differential) interest on the unpaid Repurchase
Price at a rate per annum equal to the Post-Default Rate until the Price
Differential is received in full by Administrative Agent for the benefit of
Buyers.
xii.If prior to any Price Differential Payment Date, Administrative Agent
determines in its sole discretion that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining
LIBOR, LIBOR is no longer in existence, or the administrator of LIBOR or a
Governmental Authority having jurisdiction over Administrative Agent has made a
public statement identifying a specific date after which LIBOR shall no longer
be made available or used for determining the interest rate of loans,
Administrative Agent may give prompt notice thereof to Sellers, whereupon the
rate for such period that will replace LIBOR for such period, and for all
subsequent periods until such notice has been withdrawn by Administrative Agent,
shall be the greater of (i) an alternative benchmark rate (including any
mathematical or other adjustments to the benchmark rate (if any) incorporated
therein) and (ii) zero, together with any proposed Successor Rate Conforming
Changes, as determined by Administrative Agent in its good faith discretion
using similar methodology that Administrative Agent uses for similarly situated
counterparties with similar assets under similar facilities (any such rate, a
“Successor Rate”); provided that if Seller does not agree with such
determination, Seller shall have the right to terminate this Agreement and all
Transactions hereunder upon fifteen (15) days’ prior written notice to
Administrative Agent by payment in full to Administrative Agent of the then
outstanding Obligations of Seller.
16.RESERVED
17.Income Payments
xiii.If Income is paid in respect of any Purchased Asset during the term of a
Transaction, such Income shall be the property of Administrative Agent for the
benefit of Buyers.
23



--------------------------------------------------------------------------------



xiv.Notwithstanding that Administrative Agent and Sellers intend that the
Transactions hereunder be sales to Administrative Agent on behalf of Buyers of
the Purchased Assets for all purposes except accounting and tax purposes,
Sellers shall pay to Administrative Agent the accrued and unpaid Price
Differential (less any amount of such Price Differential previously paid by
Sellers to Administrative Agent) on each Price Differential Payment Date.
Notwithstanding the preceding sentence, if the applicable Seller fails to pay
all or part of the Price Differential then due by 4:00 p.m. (New York time) on
any Price Differential Payment Date, the Pricing Rate shall be equal to the
Post-Default Rate until the Price Differential then due is received in full by
Administrative Agent.
xv.The Sellers shall cause the Servicer to deposit all Income received in
respect of any Contributed Mortgage Loan into the Participation Account pursuant
to the terms of the Participation Agreement.
xvi.On each Price Differential Payment Date, all Income held on deposit in the
Participation Account shall be remitted by Participation Registrar into the Repo
Account.
xvii.To the extent that a Seller Party is holding any Income, such Seller Party
shall deposit such Income into the Repo Account within two (2) Business Days of
such Seller Party’s knowledge thereof.
xviii.All such Income shall be held in trust for Administrative Agent on behalf
of Buyers, shall constitute the property of Administrative Agent except for tax
purposes which shall be treated as income and property of Seller Parties and
shall not be commingled with other property of Seller Parties or any Subsidiary
of Seller Parties.
xix.Funds deposited in the Repo Account during any Collection Period shall be
held therein, in trust for Administrative Agent on behalf of Buyers, until the
related Price Differential Payment Date. Funds on deposit in the Repo Account
shall be applied on each Price Differential Payment Date and the Termination
Date (unless a Default or an Event of Default has occurred and is continuing) as
follows:
a.first, pro rata, to Administrative Agent on account of any Price Differential
then due and owing hereunder and any “Price Differential” then due and owing
under and as defined in the BMA and until paid in full;
b.second, XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
c.third, XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX;
d.fourth; to Administrative Agent on account of unpaid fees
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX), expenses and indemnity amounts, including
without limitation, any costs incurred in connection with a breach of the
representations and warranties set forth on Schedules 1-A, 1-B or 1-C, and any
other amounts due from Seller Parties under the Program Agreements until paid in
full;
24



--------------------------------------------------------------------------------



e.fifth, to Servicer on account of unpaid fees and expenses due from Sellers or
Transaction Subsidiary under the Servicing Agreement until paid in full;
f.sixth, to the Custodian, Trustee and Participation Registrar, pro rata, in
excess of any fee cap pursuant to the Custodial Agreement, Transaction
Subsidiary Agreement and Participation Agreement, as applicable until paid in
full;
g.seventh, XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX; and
h.eighth, XXXXXXXXXXXXXXXXXXXXXXXXXXXX;
i.ninth, all remaining amounts (if any), to the Sellers.
xx.To the extent there are insufficient funds to satisfy clauses first through
eighth above on any Price Differential Payment Date, Income received and applied
on the subsequent Price Differential Payment Date shall continue to be applied
in accordance with clauses first through eighth until all Obligations are paid
in full and the Agreement is terminated.
xxi.[reserved]
xxii.Notwithstanding the preceding provisions, if a Default or an Event of
Default has occurred and is continuing, all funds in the Repo Account shall be
withdrawn and applied as determined by Administrative Agent; provided that after
the Obligations have been satisfied in full, the Sellers will receive any excess
promptly, but in any event not later than three (3) Business Days following the
satisfaction in full of the Obligations.
18.Security Interest
xxiii.Primary Repurchase Assets. On each Purchase Date, each Seller hereby
sells, assigns and conveys all rights and interests in the Purchased Assets,
including, without limitation, the beneficial interests in Contributed Mortgage
Loans identified on the related Asset Schedule and the Repurchase Assets to
Administrative Agent for the benefit of Buyers and Repledgees. Although the
parties intend that all Transactions hereunder be sales and purchases and not
loans, in the event any such Transactions are deemed to be loans, and in any
event, each Seller hereby pledges to Administrative Agent as security for the
performance by such Seller of the Obligations and hereby grants, assigns and
pledges to Administrative Agent a fully perfected first priority security
interest in:
a.the Purchased Assets;
b.the Purchased Securities;
c.the beneficial interest in the Contributed Mortgage Loans;
d.the Records;
25



--------------------------------------------------------------------------------



e.all related Servicing Rights;
f.the Program Agreements (to the extent such Program Agreements and such
Seller’s right thereunder relate to the Purchased Assets or Contributed Mortgage
Loans);
g.any Property relating to the Purchased Assets or Contributed Mortgage Loans;
h.all insurance policies and insurance proceeds relating to any Purchased Assets
or Contributed Mortgage Loans or the related Mortgaged Property, including, but
not limited to, any payments or proceeds under any related primary insurance and
hazard insurance (if any);
i.Income;
j.Interest Rate Protection Agreements;
k.the Holdback Account and all amounts held therein including all Holdback
Amounts;
l.accounts (including any interest of such Seller in escrow accounts);
m.and any other contract rights, instruments, accounts, payments, rights to
payment (including payments of interest or finance charges), general intangibles
and other assets, in each case, relating to the Purchased Assets or Contributed
Mortgage Loans (including, without limitation, any other accounts);
n.or any interest in the Purchased Assets or Contributed Mortgage Loans;
o.any proceeds and distributions with respect to any of the foregoing;
p.any other property, rights, title or interests as are specified on a
Transaction Request and/or Trust Receipt;
q.Seller’s rights (but not its obligations) (x) in and under the MAT Seller LLC
Agreement; and (y) in to and under any other payments and rights to payment and
proceeds to the extent that the foregoing relates to MAT Seller LLC Agreement;
in all instances, whether now owned or hereafter acquired, now existing or
hereafter created (collectively, the “Primary Repurchase Assets” and together
with the Transaction Subsidiary Pledged Assets, the Collateral, the BMA
Collateral and the BMA Guaranty Collateral, the “Repurchase Assets”).
xxiv.Release of Servicing Rights. Each Seller acknowledges that it has no rights
to service the Purchased Assets but only has rights as a party to the current
Servicing
26



--------------------------------------------------------------------------------



Agreement. Without limiting the generality of the foregoing and in the event
that any Seller or Guarantor is deemed to retain any residual Servicing Rights,
and for the avoidance of doubt, each Seller and Guarantor grants, assigns and
pledges to Administrative Agent a security interest in the Servicing Rights and
proceeds related thereto and in all instances, whether now owned or hereafter
acquired, now existing or hereafter created. The foregoing provision is intended
to constitute a security agreement or other arrangement or other credit
enhancement related to this Agreement and Transactions hereunder as defined
under Sections 101(47)(A)(v) and 741(7)(A)(xi) of the Bankruptcy Code.
xxv.Financing Statements. Each Seller agrees to execute, deliver and/or file
such documents and perform such acts as may be reasonably necessary to fully
perfect Administrative Agent’s security interest created hereby, under the
Guaranty, the BMA and the BMA Guaranty. Furthermore, each Seller hereby
authorizes Administrative Agent to file financing statements relating to the
Repurchase Assets, as Administrative Agent, at its option, may deem appropriate.
The Sellers shall pay the filing costs for any financing statement or statements
prepared pursuant to this Section 8.
xxvi.Participation Interests and Purchased Securities as Securities. The parties
acknowledge and agree that the Participation Interests and Purchased Securities
shall constitute and remain “securities” as defined in Section 8-102 of the
Uniform Commercial Code; each Seller covenants and agrees that (i) the
Participation Interests are not and will not be dealt in or traded on securities
exchanges or securities markets and (ii) the Participation Interests and
Purchased Securities are not and will not be investment company securities
within the meaning of Section 8-103 of the Uniform Commercial Code. Each Seller
shall, at its sole cost and expense, take all steps as may be necessary in
connection with the re-registration, endorsement, transfer, delivery and pledge
of all Participation Interests to Administrative Agent.
xxvii.Additional Interests. If a Seller shall, as a result of ownership of the
Participation Interests and Purchased Securities, becomes entitled to receive or
shall receive any certificate evidencing any Participation Interest, Purchased
Securities or other equity interest, any option rights, or any equity interest
in the Participation Interests or Purchased Securities, whether in addition to,
in substitution for, as a conversion of, or in exchange for the Participation
Interests or Purchased Securities, or otherwise in respect thereof, such Seller
shall accept the same as the Administrative Agent’s agent, hold the same in
trust for the Participation Interests and Purchased Securities and deliver the
same forthwith to the Participation Interests and Purchased Securities in the
exact form received, duly indorsed by such Seller to the Participation Interests
or Purchased Securities, as applicable, if required, together with an undated
transfer power, if required, covering such certificate duly executed in blank,
or if requested, deliver the Participation Certificate re-registered in the name
of Administrative Agent, to be held by the Administrative Agent subject to the
terms hereof as additional security for the Obligations. Any sums paid upon or
in respect of the Participation Interests upon the liquidation or dissolution of
the Transaction Subsidiary or Purchased Securities, or otherwise shall be paid
over to the Administrative
27



--------------------------------------------------------------------------------



Agent as additional security for the Obligations. If following the occurrence
and during the continuation of an Event of Default, any sums of money or
property so paid or distributed in respect of the Participation Interests shall
be received by any Seller, such Seller shall, until such money or property is
paid or delivered to the Administrative Agent, hold such money or property in
trust for the Administrative Agent segregated from other funds of such Seller as
additional security for the Obligations.
xxviii.Voting Rights. Subject to this section, Administrative Agent as the
holder of the Participation Certificates or Purchased Securities, may exercise
all voting and member rights with respect to the Purchased Assets.
Notwithstanding the foregoing, so long as no Event of Default has occurred and
is continuing, (a) Administrative Agent shall notify and consult with each
Seller prior to the exercise of any rights under this section, and (b) each
Seller will have the right to direct Administrative Agent, with respect to any
action or inaction related to the Purchased Assets (in the event any action is
requested or required to be taken), and the Administrative Agent shall comply
with such direction unless the Administrative Agent determines in its good faith
discretion that such compliance with such direction will result in a Material
Adverse Effect or conflict with any Program Agreement. In no event shall
Administrative Agent be required to vote or exercise any right or take any other
action which would impair the Purchased Assets or which would be inconsistent
with or result in a violation of any provision of this Agreement. Without
limiting the generality of the foregoing, Administrative Agent shall have no
obligation (other than as expressly set forth in this Agreement) to (i) vote to
enable, or take any other action to permit, the Transaction Subsidiary to issue
any interests of any nature or to issue any other interests convertible into or
granting the right to purchase or exchange for any interests of such entity;
(ii) sell, assign, transfer, exchange or otherwise dispose of, or grant any
option with respect to, the Purchased Assets; or (iii) create, incur or permit
to exist any Lien or option in favor of, or any claim of any Person with respect
to, each Seller’s interest in the Purchased Assets except for the Lien provided
for by this Agreement. In no event shall Administrative Agent enter into any
agreement or undertaking restricting the right or ability of each Seller to
sell, assign or transfer the Purchased Assets prior to an Event of Default. For
the avoidance of doubt, prior to an Event of Default, nothing in this Section
8(f) shall limit the right or ability of each Seller to sell, assign or transfer
the Purchased Assets upon payment in full of the Repurchase Price thereof.
xxix.Intent. The parties acknowledge and agree that the intent of the parties is
for each Seller to grant a Lien to Administrative Agent on behalf of Buyers on
the Transaction Subsidiary Pledged Assets prior to conveying them to the
Transaction Subsidiary and that the Transaction Subsidiary is acquiring any
Transaction Subsidiary Pledged Asset subject to and subordinate to
Administrative Agent’s Lien hereunder. It is further intended that simultaneous
with the acquisition of the Transaction Subsidiary of the Transaction Subsidiary
Pledged Assets, the Transaction Subsidiary intends to grant a Lien on such
Transaction Subsidiary Pledged Assets to Administrative Agent hereunder.
19.Payment and Transfer
28



--------------------------------------------------------------------------------



xxx.Repo Account. Unless otherwise mutually agreed in writing, all transfers of
funds to be made by each Seller hereunder shall be made in Dollars, in
immediately available funds, without deduction, setoff or counterclaim, to
Administrative Agent at the following account maintained by Administrative
Agent: Account No. 31098194, for the account of CS Buyer/Angelo Gordon Inbound,
Citibank, ABA No. 021 000 089 or such other account as Administrative Agent
shall specify to Sellers in writing (the “Repo Account”). Each Seller
acknowledges that it has no rights of withdrawal from the foregoing account. All
Contributed Mortgage Loans transferred by one party hereto to the other party
shall be in the case of a purchase by a Buyer in suitable form for transfer or
shall be accompanied by duly executed instruments of transfer or assignment in
blank and such other documentation as Administrative Agent may reasonably
request. All Purchased Assets shall be evidenced by a Trust Receipt. Any
Repurchase Price received by Administrative Agent after 4:00 p.m. (New York City
time) shall be deemed received on the next succeeding Business Day.
20.Conditions Precedent
xxxi.Conditions Precedent to Effective Date. As conditions precedent to the
Effective Date, Administrative Agent shall have received on or before the day of
such initial Transaction the following, in form and substance satisfactory to
Administrative Agent and duly executed by each Seller and each other party
thereto:
1.Program Agreements. The Program Agreements duly executed and delivered by the
parties thereto and being in full force and effect.
2.Pre-Negotiation Agreement. Administrative Agent, Buyers, Sellers and Guarantor
have entered into a pre-negotiation agreement in form and substance mutually
agreeable to the parties thereto.
3.Security Interest. Evidence that all other actions necessary to perfect and
protect (x) the sale, transfer, conveyance and assignment by each Seller to
Administrative Agent on behalf of Buyers or its designee, subject to the terms
of this Agreement, of all of such Seller’s right, title and interest in and to
the Purchased Assets, the Repurchase Assets and other items pledged under
Section 8 together with all right, title and interest in and to the proceeds of
any related Repurchase Assets have been taken, including, without limitation,
ensuring that such Participation Interests are evidenced by certificates in
registered form and that such Participation Interests constitute and remain
“securities” (as defined in Section 8-102 of the Uniform Commercial Code); (y)
the pledge by Transaction Subsidiary to Administrative Agent or its designee,
subject to the terms of this Agreement, of all of Transaction Subsidiary’s
right, title and interest in and to the Contributed Mortgage Loans together with
all right, title and interest in and to the proceeds of any related Repurchase
Assets; and (z) the pledge by the Guarantor to Administrative Agent or its
designee, subject to the terms of this Agreement, of all of Guarantor’s right,
title and interest in and to the Collateral.
29



--------------------------------------------------------------------------------



4.Organizational Documents. A certificate of the company secretary of each
Seller Party and each Limited Guarantor substantially in form and substance
acceptable to Administrative Agent in its sole good faith discretion, attaching
certified copies of each Seller Party’s and each Limited Guarantor’s
organizational documents and resolutions approving the Program Agreements and
transactions thereunder (either specifically or by general resolution) and all
documents evidencing other necessary corporate action or governmental approvals
as may be required in connection with the Program Agreements.
5.Good Standing Certificate. A certified copy of a good standing certificate
from the jurisdiction of organization or formation of Seller Parties and Limited
Guarantors, dated as of no earlier than the date thirty (30) Business Days prior
to the Purchase Date with respect to the initial Transaction hereunder.
6.Incumbency Certificate. An incumbency certificate of the company secretary of
each of each Seller Party and each Limited Guarantor, certifying the names, true
signatures and titles of the representatives duly authorized to request
transactions hereunder and to execute the Program Agreements.
7.Opinion of Counsel. On April 13, 2020, an opinion of Seller Parties’ counsel,
as to such matters as Administrative Agent may request and in form and substance
acceptable to Administrative Agent, including, without limitation, with respect
to (i) Administrative Agent’s lien on the Contributed Mortgage Loans,
Participation Interests; (ii) Administrative Agent’s perfected security interest
in the Repurchase Assets (including without limitation, the Collateral, the BMA
Collateral and the BMA Guaranty Collateral); (iii) the non-contravention,
enforceability and corporate opinions with respect to Sellers, Guarantor and
Transaction Subsidiary; (iv) New York law with respect to Transaction
Subsidiary; (vi) the inapplicability of the Investment Company Act of 1940 to
Sellers and Guarantor and the inapplicability of the Investment Company Act of
1940 to Transaction Subsidiary, for specified reasons other than the exemption
provided by Section 3(c)(1) or Section 3(c)(7) of the Investment Company Act and
(vii) the applicability of Bankruptcy Code, “securities contract” and “master
netting agreement” safe harbors to this Agreement.
8.Fees. Payment of any fees due to Administrative Agent and Buyers hereunder.
xxxii.Future Transactions. To the extent Administrative Agent, Buyers and
Sellers agree to enter into new Transactions, the obligation of Administrative
Agent on behalf of Buyers to enter into each such new Transaction pursuant to
this Agreement is subject to the following conditions precedent, unless waived
in writing by Administrative Agent; provided that upon entry into a Transaction
all such conditions shall be deemed satisfied by Sellers or waived by
Administrative Agent in writing:
1.Due Diligence Review. Without limiting the generality of Section 34 hereof,
Administrative Agent and Buyers shall have completed, to their
30



--------------------------------------------------------------------------------



satisfaction, their due diligence review of the related Purchased Assets,
Contributed Mortgage Loans, Seller Parties, Limited Guarantors and the Servicer.
2.Required Documents. With respect to each Purchased Asset, the Asset File has
been delivered to the Custodian in accordance with the Custodial Agreement.
3.Transaction Documents. Administrative Agent or its designee shall have
received on or before the day of such Transaction (unless otherwise specified in
this Agreement) the following, in form and substance satisfactory to
Administrative Agent and (if applicable) duly executed:
a.A Transaction Request and Asset Schedule delivered by a Seller pursuant to
Section 3(b) hereof.
b.The Request for Certification and the related Asset Schedule delivered by a
Seller, and the Trust Receipt and Custodial Loan Transmission delivered by
Custodian.
c.Such certificates, opinions of counsel or other documents as Administrative
Agent may reasonably request.
4.No Default. No Default or Event of Default shall have occurred and be
continuing.
5.Requirements of Law. Neither Administrative Agent nor Buyers shall have
determined that the introduction of or a change in any Requirement of Law or in
the interpretation or administration of any Requirement of Law applicable to
Administrative Agent or any Buyer has made it unlawful, and no Governmental
Authority shall have asserted that it is unlawful, for Administrative Agent or
any Buyer to enter into Transactions with a Pricing Rate based on the Reference
Rate.
6.Representations and Warranties. Both immediately prior to the related
Transaction and also after giving effect thereto and to the intended use
thereof, the representations and warranties (except for any representations set
forth on Schedule 1-A, Schedule 1-B or Schedule 1-C, as applicable, with respect
to a Contributed Mortgage Loan) made by each Seller in each Program Agreement
shall be true, correct and complete on and as of such Purchase Date in all
material respects with the same force and effect as if made on and as of such
date (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date).
7.Electronic Tracking Agreement. To the extent any Seller is selling Mortgage
Loans which are registered on the MERS® System, an Electronic Tracking Agreement
entered into, duly executed and delivered by the parties thereto and being in
full force and effect, free of any modification, breach or waiver.
31



--------------------------------------------------------------------------------



8.Delivery of Certificates. As to the Participation Interests, each Seller shall
deliver to the Administrative Agent the originals of the Participation
Certificates registered in the name of Administrative Agent.
9.Servicer Notice. Each Seller shall have provided to Administrative Agent a
Servicer Notice in a form acceptable to Administrative Agent addressed to,
agreed to and executed by the Servicer, Seller Parties and Administrative Agent.
10.Approval of Servicing Agreement. To the extent not previously delivered and
approved, Administrative Agent shall have, in its sole discretion, approved the
Servicing Agreement pursuant to which any Contributed Mortgage Loan that is
subject to the proposed Transaction is serviced.
11.Business Purpose Holdback Mortgage Loans. Solely with respect to Business
Purpose Holdback Mortgage Loans:  
a.Administrative Agent shall have reviewed and approved the escrow arrangements
and documentation therefor;
b.Administrative Agent shall have received the related Holdback Account Control
Agreement, the Servicing Agreement and the Custodial Agreement in form and
substance acceptable to Administrative Agent, duly executed by the parties
thereof; and
c.Administrative Agent shall have received any other documents required by it in
its sole good faith discretion.
12.Material Adverse Change. None of the following shall have occurred and/or be
continuing:
a.Credit Suisse AG, New York Branch’s corporate bond rating as calculated by S&P
or Moody’s has been lowered or downgraded to a rating below investment grade by
S&P or Moody’s;
b.an event or events shall have occurred in the good faith determination of a
Buyer resulting in the effective absence of a “repo market” or comparable
“lending market” for financing debt obligations secured by mortgage loans or
securities or an event or events shall have occurred resulting in such Buyer not
being able to finance Purchased Assets through the “repo market” or “lending
market” with traditional counterparties at rates which would have been
reasonable prior to the occurrence of such event or events; or
c.an event or events shall have occurred resulting in the effective absence of a
“securities market” for securities backed by mortgage loans or an event or
events shall have occurred resulting in such Buyer not being able to
32



--------------------------------------------------------------------------------



sell securities backed by mortgage loans at prices which would have been
reasonable prior to such event or events; or
d.there shall have occurred (i) a material change in financial markets, an
outbreak or escalation of hostilities or a material change in national or
international political, financial or economic conditions; (ii) a general
suspension of trading on major stock exchanges; or (iii) a disruption in or
moratorium on commercial banking activities or securities settlement services;
or
e.there shall have occurred a material adverse change in the financial condition
of a Buyer which affects (or can reasonably be expected to affect) materially
and adversely the ability of such Buyer to fund its obligations under this
Agreement.
21.Program; Costs
xxxiii.Each Seller and Guarantor shall reimburse Administrative Agent and Buyers
for any of Administrative Agent’s and Buyers’ properly invoiced reasonable
out-of-pocket costs, including due diligence review costs and reasonable
attorney’s fees, incurred by Administrative Agent and Buyers in determining the
acceptability to Administrative Agent and Buyers of any Repurchase Assets. Each
Seller and Guarantor shall also pay, or reimburse Administrative Agent and
Buyers if Administrative Agent or Buyers shall pay, any termination fee, which
may be due any Servicer. Each Seller and Guarantor shall pay the fees and
expenses of Administrative Agent’s and Buyers’ counsel in connection with the
Program Agreements. Legal fees for any subsequent amendments to this Agreement
or related documents shall be borne by Sellers and Guarantor. Each Seller and
Guarantor shall pay ongoing custodial fees and expenses as set forth in the
Custodial Agreement, and any other ongoing fees and expenses under any other
Program Agreement. Without limiting the foregoing, each Seller shall pay all
fees as and when required under the Pricing Side Letter.
xxxiv.If any Buyer determines that, due to the introduction of, any change in,
or the compliance by such Buyer with (i) any Eurocurrency reserve requirement or
(ii) the interpretation of any law, regulation or any guideline or request from
any central bank or other Governmental Authority (whether or not having the
force of law), there shall be an increase in the cost (but not costs from
Excluded Taxes, or Indemnified Taxes) to such Buyer in engaging in the present
or any future Transactions, then each of any Seller and Guarantor agrees to pay
to such Buyer, from time to time, upon demand by such Buyer (with a copy to
Custodian) the actual cost of additional amounts as specified by such Buyer to
compensate such Buyer for such increased costs for periods following written
notice to Seller Parties of such increased costs; provided that Sellers may
immediately repurchase all Purchased Assets then subject to Transactions upon
receipt of such notice without incurring any such increased costs. Buyer agrees
to invoke this provision using similar methodology that Buyer thereof uses for
similarly situated counterparties with similar assets.
33



--------------------------------------------------------------------------------



xxxv.With respect to any Transaction, Administrative Agent and Buyers may
conclusively rely upon, and shall incur no liability to each Seller or Guarantor
in acting upon, any request or other communication that Administrative Agent and
Buyers reasonably believe to have been given or made by a person authorized to
enter into a Transaction on each Seller’s behalf, whether or not such person is
listed on the certificate delivered pursuant to Section 10(a)(5) hereof.
xxxvi.Notwithstanding the assignment of the Program Agreements with respect to
each Repurchase Asset to Administrative Agent for the benefit of Buyers, each of
any Seller and Guarantor agrees and covenants with Administrative Agent and
Buyers to enforce diligently any Seller’s and Guarantor’s rights and remedies
set forth in the Program Agreements.
xxxvii.(i) Any payments made by any Seller or Guarantor to Administrative Agent
or a Buyer or a Buyer assignee or participant hereunder or any Program Agreement
shall be made free and clear of and without deduction or withholding for any
Taxes, except as required by applicable law. If any Seller or Guarantor shall be
required by applicable law (as determined in the good faith discretion of the
applicable withholding agent) to deduct or withhold any Tax from any sums
payable to Administrative Agent or a Buyer or Buyer assignee or participant,
then (i) such Seller or Guarantor shall make such deductions or withholdings and
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law; (ii) to the extent the withheld or deducted Tax
is an Indemnified Tax, the sum payable shall be increased as necessary so that
after making all required deductions and withholdings (including deductions and
withholdings for Indemnified Taxes applicable to additional sums payable under
this Section 11(e)) Administrative Agent receives an amount equal to the sum it
would have received had no such deductions or withholdings been made; and (iii)
such Seller shall notify the Administrative Agent of the amount paid and shall
provide the original or a certified copy of a receipt issued by the relevant
Governmental Authority evidencing such payment within ten (10) days thereafter.
Each Seller and Guarantor shall otherwise indemnify Administrative Agent and
such Buyer, within ten (10) days after demand therefor, for any Indemnified
Taxes imposed on Administrative Agent or such Buyer (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
11(e)) and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally asserted by the
relevant Governmental Authority.
        (ii) Administrative Agent shall cause each Buyer and Buyer assignee and
participant to deliver to each of Sellers and Guarantor, at the time or times
reasonably requested by such Seller or Guarantor, such properly completed and
executed documentation reasonably requested by such Seller or Guarantor as will
permit payments made hereunder to be made without withholding or at a reduced
rate of withholding. In addition, Administrative Agent shall cause each Buyer
and Buyer assignee and participant, if reasonably requested by such Seller or
Guarantor, to deliver such other documentation prescribed by applicable law or
reasonably requested by such Seller or
34



--------------------------------------------------------------------------------



Guarantor as will enable such Seller or Guarantor to determine whether or not
such Buyer or Buyer assignee or participant is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
this Section 11, the completion, execution and submission of such documentation
(other than such documentation in Section 11(e)(ii)(A), (B) and (C) below) shall
not be required if in the Buyer’s or any Buyer’s assignee’s or participant’s
judgment such completion, execution or submission would subject such Buyer or
Buyer assignee or participant to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Buyer or
Buyer assignee or participant. Without limiting the generality of the foregoing,
Administrative Agent shall cause a Buyer or Buyer assignee or participant to
deliver to each of the Sellers and Guarantor, to the extent legally entitled to
do so:
(A) in the case of a Buyer or Buyer assignee or participant which is a “U.S.
Person” as defined in section 7701(a)(30) of the Code, a properly completed and
executed Internal Revenue Service (“IRS”) Form W-9 certifying that it is not
subject to U.S. federal backup withholding tax;
(B) in the case of a Buyer or Buyer assignee or participant which is not a “U.S.
Person” as defined in Code section 7701(a)(30): (I) a properly completed and
executed IRS Form W-8BEN, W-8BENE-E or W-8ECI, as appropriate, evidencing
entitlement to a zero percent or reduced rate of U.S. federal income tax
withholding on any payments made hereunder, (II) in the case of such non-U.S.
Person claiming exemption from the withholding of U.S. federal income tax under
Code sections 871(h) or 881(c) with respect to payments of “portfolio interest,”
a duly executed certificate (a “U.S. Tax Compliance Certificate”) to the effect
that such non-U.S. Person is not (x) a “bank” within the meaning of Code section
881(c)(3)(A), (y) a “10 percent shareholder” of any Seller, Guarantor or
affiliate thereof, within the meaning of Code section 881(c)(3)(B), or (z) a
“controlled foreign corporation” described in Code section 881(c)(3)(C), (III)
to the extent such non-U.S. person is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if such non-U.S. person is a partnership and one or more direct or indirect
partners of such non-U.S. person are claiming the portfolio interest exemption,
such non-U.S. person may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner, and (IV) executed originals of any other
form or supplementary documentation prescribed by law as a basis for claiming
exemption from or a reduction in United States federal withholding tax together
with such supplementary documentation as may be prescribed by law to permit any
Seller or Guarantor to determine the withholding or deduction required to be
made.
35



--------------------------------------------------------------------------------



(C) if a payment made to a Buyer or Buyer assignee or participant under this
Agreement would be subject to U.S. federal withholding tax imposed by FATCA if
such Buyer or assignee or participant were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), Administrative Agent on behalf of such
Buyer or assignee or participant shall deliver to each Seller or Guarantor at
the time or times prescribed by law and at such time or times reasonably
requested by such Seller such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Seller as may be necessary
for such Seller to comply with their obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
Section 11(e), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.
The applicable IRS forms referred to above shall be delivered by Administrative
Agent on behalf of each applicable Buyer or Buyer assignee or participant on or
prior to the date on which such person becomes a Buyer or Buyer assignee or
participant under this Agreement, as the case may be, and upon the obsolescence
or invalidity of any IRS form previously delivered by it hereunder.
xxxviii.Any indemnification payable by any Seller or Guarantor to Administrative
Agent or a Buyer or Buyer assignee or participant for Indemnified Taxes or Other
Taxes that are imposed on such Buyer or Buyer assignee or participant, as
described in Section 11(e)(i) hereof, shall be paid by such Seller or Guarantor
within ten (10) days after demand therefor from Administrative Agent. A
certificate as to the amount of such payment or liability delivered to such
Seller or Guarantor by the Administrative Agent on behalf of a Buyer or Buyer
assignee or participant shall be conclusive absent manifest error.
xxxix.Each party’s obligations under this Section 11 shall survive any
assignment of rights by, or the replacement of, a Buyer or a Buyer assignee, and
the repayment, satisfaction or discharge of all obligations under any Program
Agreement.
        h. Each party to this Agreement acknowledges that it is its intent for
purposes of U.S. federal, and relevant state and local income and franchise
taxes to treat each Transaction as indebtedness of each Seller that is secured
by the Purchased Assets and Contributed Mortgage Loans, and the Purchased Assets
as owned by such Seller and the Contributed Mortgage Loans as owned by
Transaction Subsidiary in the absence of an Event of Default by such Seller.
Administrative Agent on behalf of Buyers and each Seller agree that they will
treat and report for all tax purposes the Transactions entered into hereunder as
one or more loans from a Buyer to a Seller secured by the Purchased Assets and
Contributed Mortgage Loans, unless otherwise prohibited by law or upon a final
determination by any taxing authority that the Transactions are not loans for
tax purposes.
36



--------------------------------------------------------------------------------



        i. If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 11 (including by the payment of additional
amounts pursuant to this Section 11), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (i) (plus any penalties, interest or
other charges imposed by the relevant Government Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary of this paragraph (i), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (i) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
22.Servicing
xl.Each Seller, on Administrative Agent’s and Buyers’ behalf, shall contract
with Servicer to, or if such Seller is the Servicer, such Seller shall, service
the Mortgage Loans consistent with the degree of skill and care that such Seller
customarily requires with respect to similar Mortgage Loans owned or managed by
it and in accordance with Accepted Servicing Practices. Each Seller and Servicer
shall (i) comply with all applicable federal, state and local laws and
regulations, (ii) maintain all state and federal licenses necessary for it to
perform its servicing responsibilities hereunder and (iii) not impair the rights
of Administrative Agent or Buyers in any Mortgage Loans or any payment
thereunder. Administrative Agent may terminate the servicing of any Mortgage
Loan with the then existing Servicer in accordance with Section 12(e) hereof.
xli.With respect to Mortgage Loans other than Business Purpose Holdback Mortgage
Loans, each Seller shall and shall cause the Servicer to hold or cause to be
held all escrow funds collected by such Seller and Servicer with respect to any
Contributed Mortgage Loans in trust accounts and shall apply the same for the
purposes for which such funds were collected. With respect to Business Purpose
Holdback Mortgage Loans, each Seller shall and shall cause the Servicer to hold
or cause to be held all Holdback Amounts collected by such Seller or Servicer
with respect to any Contributed Mortgage Loans in the Holdback Account and shall
apply the same to improve and rehabilitate the related Mortgaged Property in
accordance with the related Servicing Agreement.
37



--------------------------------------------------------------------------------



xlii.On the Remittance Date, each Seller shall and shall cause each Servicer to
deposit all Income (net of any servicing fees, advances and expenses then due
and owing pursuant to the terms of the applicable Servicing Agreement) received
by such Servicer on the Contributed Mortgage Loans in the Participation Account.
xliii.In the event there is a third party Servicer and upon Administrative
Agent’s request, each Seller shall provide promptly to Administrative Agent a
Servicer Notice addressed to and agreed to by such Servicer of the related
Contributed Mortgage Loans, advising such Servicer of such matters as
Administrative Agent may reasonably request, including, without limitation,
recognition by such Servicer of Administrative Agent’s and Buyers’ interest in
such Contributed Mortgage Loans and such Servicer’s agreement that upon receipt
of notice of an Event of Default from Administrative Agent, it will follow the
instructions of Administrative Agent with respect to the Contributed Mortgage
Loans and any related Income with respect thereto.
xliv.Except as otherwise provided in the Servicer Notice, upon the occurrence of
a Servicer Event of Termination, Administrative Agent shall have the right to
immediately terminate the Servicer’s right to service the Contributed Mortgage
Loans under the Servicing Agreement without payment of any penalty or
termination fee. Each Seller and the Servicer shall cooperate in transferring
the servicing of the Contributed Mortgage Loans to a successor servicer
appointed by (i) if no Event of Default has occurred, Sellers with the written
approval of Administrative Agent or (ii) if an Event of Default has occurred,
Administrative Agent on behalf of Buyers in its sole discretion. For the
avoidance of doubt any termination of the Servicer’s rights to service by the
Administrative Agent as a result of an Event of Default shall be deemed part of
an exercise of the remedies available to Administrative Agent under this
Agreement.
xlv.If a Seller should discover that, for any reason whatsoever, such Seller or
any entity responsible to such Seller for managing or servicing any such
Contributed Mortgage Loans has failed to perform fully such Seller’s obligations
under the Program Agreements or any of the obligations of such entities with
respect to the Contributed Mortgage Loans, such Seller shall promptly notify
Administrative Agent.
xlvi.For the avoidance of doubt, no Seller shall retain any economic rights to
the servicing of the Contributed Mortgage Loans other than such Seller’s rights
under the Servicing Agreement. As such, each Seller expressly acknowledge that
the Contributed Mortgage Loans are sold to Administrative Agent for the benefit
of Buyers on a “servicing released” basis with such servicing retained by the
Servicer.
23.Representations and Warranties
xlvii.Each Seller, solely with respect to itself, represents and warrants to
Administrative Agent and Buyers as of the date hereof and as of each Purchase
Date for any Transaction that:
38



--------------------------------------------------------------------------------



1.Sellers’ Existence. Each Seller has been duly organized and is validly
existing as a limited liability company in good standing under the laws of the
State of Delaware.
2.Licenses. Each Seller is duly licensed as required by applicable law or is
otherwise qualified in each jurisdiction in which it transacts business for the
business which it conducts and is not in default of any applicable material
federal, state or local laws, rules and regulations. Each Seller has the
requisite power and authority and legal right to own, sell and grant a lien on
all of its right, title and interest in and to the Mortgage Loans and
Participation Interests, and to execute and deliver, engage in the transactions
contemplated by, and perform and observe the terms and conditions of, each
Program Agreement and any Transaction Request.
3.Power. Each Seller has all requisite corporate or other power, and has all
material governmental licenses, authorizations, consents and approvals necessary
to own its assets and carry on its business as now being or as proposed to be
conducted.
4.Due Authorization. Each Seller has all necessary corporate or other power,
authority and legal right to execute, deliver and perform its obligations under
each of the Program Agreements, as applicable. Each Program Agreement has been
(or, in the case of Program Agreements not yet executed, will be) duly
authorized, executed and delivered by each Seller, all requisite or other
corporate action having been taken, and each is valid, binding and enforceable
against each Seller in accordance with its terms except as such enforcement may
be affected by bankruptcy, by other insolvency laws, or by general principles of
equity.
5.Reserved.
6.Reserved.
7.Solvency. Each Seller is solvent and will not be rendered insolvent by any
Transaction and, after giving effect to such Transaction, will not be left with
an unreasonably small amount of capital with which to engage in its business. No
Seller intends to incur debts beyond its ability to pay such debts as they
mature and is not contemplating the commencement of insolvency, bankruptcy,
liquidation or consolidation proceedings or the appointment of a receiver,
liquidator, conservator, trustee or similar official in respect of such entity
or any of its assets. The amount of consideration being received by each Seller
upon the sale of the Purchased Assets to Administrative Agent for the benefit of
Buyers constitutes reasonably equivalent value and fair consideration for such
Purchased Assets. No Seller is transferring any Purchased Assets to
Administrative Agent on behalf of Buyers or Contributed Mortgage Loans to the
Transaction Subsidiary with any intent to hinder, delay or defraud any of its
creditors. Each transfer of Contributed Mortgage Loans to the Transaction
Subsidiary constitutes reasonably equivalent value and fair consideration for
such Contributed Mortgage Loans.
39



--------------------------------------------------------------------------------



8.No Conflicts. The execution, delivery and performance by each Seller of each
Program Agreement do not conflict with any term or provision of the formation
documents or bylaws of such Seller or any law, rule, regulation, order,
judgment, writ, injunction or decree applicable to such Seller of any court,
regulatory body, administrative agency or governmental body having jurisdiction
over such Seller, which conflict would have a Material Adverse Effect.
9.True and Complete Disclosure. All information, reports, exhibits, schedules,
financial statements or certificates of any Seller or any Subsidiary thereof or
any of their officers furnished or to be furnished to Administrative Agent or
Buyers in connection with the initial or any ongoing due diligence of any Seller
or any Subsidiary or officer thereof, and the negotiation, preparation, or
delivery of the Program Agreements are true and complete in all material
respects and do not omit to disclose any material facts necessary to make the
statements herein or therein, in light of the circumstances in which they are
made, not materially misleading. All financial statements have been prepared in
accordance with GAAP (other than monthly financial statements solely with
respect to footnotes, yearend adjustments and cash flow statements).
10.Approvals. No consent, approval, authorization or order of, registration or
filing with, or notice to any Governmental Authority (with respect to Sellers)
or court is required under applicable law in connection with the execution,
delivery and performance by each Seller of each Program Agreement, except for
any failure that would not result in a Material Adverse Effect.
11.Litigation. There is no action, proceeding or investigation pending with
respect to which each Seller has received service of process or, to the best of
each Seller’s knowledge threatened in writing against it before any court,
administrative agency or other tribunal, which has a reasonable likelihood of
success and which (A) is asserting the invalidity of any Program Agreement,
(B) is seeking to prevent the consummation of any of the transactions
contemplated by any Program Agreement, or (C)  might materially and adversely
affect the performance by it of its obligations under, or the validity or
enforceability of any Program Agreement.
12.Reserved.
13.Reserved.
14.Reserved.
15.Taxes. Each Seller and their Subsidiaries have timely filed all federal,
state or local income and other material tax returns that are required to be
filed by them and have paid all taxes whether or not shown as due on such
returns, except for any such taxes as are being appropriately contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate reserves have been provided.
40



--------------------------------------------------------------------------------



The charges, accruals and reserves on the books of each Seller in respect of
taxes and other governmental charges are, in the opinion of such Seller,
adequate.
16.Investment Company. No Seller nor any of their Subsidiaries is an “investment
company”, or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended, and it is not
necessary to register the Transaction Subsidiary under the Investment Company
Act, for specified reasons other than the exemption provided by Section 3(c)(1)
or Section 3(c)(7) of the Investment Company Act.
17.Chief Executive Office; Jurisdiction of Organization. On the Effective Date,
each Seller’s chief executive office, is, and has been, located at 245 Park
Avenue, New York, NY 10167. On the Effective Date, each Seller’s jurisdiction of
organization is Delaware. Each Seller shall provide Administrative Agent notice
of any change in such Seller’s legal name or jurisdiction within thirty (30)
days. No Seller has a trade name. During the preceding five years, no Seller has
been known by or done business under any other name, corporate or fictitious,
and has not filed or had filed against it any bankruptcy receivership or similar
petitions nor has it made any assignments for the benefit of creditors.
18.Location of Books and Records. The location where each Seller keeps its books
and records, including all computer tapes and records relating to the Purchased
Assets, Contributed Mortgage Loans and the related Repurchase Assets on the
Effective Date is its chief executive office.
19.ERISA. Each Plan to which each Seller or its Subsidiaries make direct
contributions, and, to the knowledge of such Seller, each other Plan and each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other federal or state law.
20.Reserved.
21.Reserved.
22.Other Indebtedness. All Indebtedness (other than Indebtedness evidenced by
this Agreement) of each Seller existing on the date has been disclosed to
Administrative Agent in writing.
23.Reserved.
24.Plan Assets. No Seller is an employee benefit plan as defined in Section 3 of
Title I of ERISA, or a plan described in Section 4975(e)(1) of the Code, and the
Purchased Assets and Contributed Mortgage Loans are not “plan assets” within the
meaning of 29 CFR §2510.3 101 as amended by Section 3(42) of ERISA, in each
Seller’s hands, and transactions by or with such Seller are not subject to any
foreign, state or local
41



--------------------------------------------------------------------------------



statute regulating investments or fiduciary obligations with respect to
governmental plans within the meaning of Section 3(32) of ERISA or church plans
within the meaning of Section 3(33) of ERISA.
25.No Prohibited Persons. No Seller nor any of its Subsidiaries, officers,
directors, partners or members, is an entity or person (i) that is listed in the
annex to, or is otherwise subject to the provisions of Executive Order 13224
issued on September 24, 2001 (“EO13224”); (ii) whose name appears on the most
current “List of Specially Designated National and Blocked Persons”
(https://sanctionssearch.ofac.treas.gov/) maintained by the U.S. Department of
the Treasury’s Office of Foreign Assets Control (“OFAC”) (or to any Seller’s
knowledge, 50 percent or greater owned or controlled by such entities or
persons); (iii) who commits, threatens to commit or supports “terrorism”, as
that term is defined in EO13224; or (iv) who is otherwise affiliated with any
entity or person listed above (any and all parties or persons described in
clauses (i) through (iv) above are herein referred to as a “Prohibited Person”).
26.Reserved.
27.Compliance with 1933 Act. Except as contemplated herein, no Seller nor anyone
acting on its behalf has offered, transferred, pledged, sold or otherwise
disposed of any Participation Certificate, any interest in any Participation
Certificate, any Purchased Security or any other similar security to, or
solicited any offer to buy or accept a transfer, pledge or other disposition of
any Participation Certificate, any interest in any Participation Certificate,
any Purchased Security or any other similar security from, or otherwise
approached or negotiated with respect to any Participation Certificate, any
interest in any Participation Certificate, any Purchased Security or any other
similar security with, any person in any manner, or made any general
solicitation by means of general advertising or in any other manner, or taken
any other action which would constitute a distribution of any Participation
Certificate or any Purchased Security under the Securities Act of 1933, as
amended (the “1933 Act”) or which would render the disposition of any
Participation Certificate or any Purchased Security a violation of Section 5 of
the 1933 Act or require registration pursuant thereto.
xlviii.With respect to every Purchased Asset or Contributed Mortgage Loan, each
Seller represents and warrants to Administrative Agent and Buyers as of the
applicable Purchase Date for any Transaction and each date thereafter that each
representation and warranty set forth on Schedule 1-A, Schedule 1-B or Schedule
1-C is true and correct. For the avoidance of doubt, any breach of a
representation and warranty set forth on Schedule 1-A, Schedule 1-B or Schedule
1-C shall solely result in Administrative Agent and Buyers having rights and
claims against the Originator of such Contributed Mortgage Loan and
indemnification claims against the Seller Parties under Section 30 hereof.
24.Covenants
42



--------------------------------------------------------------------------------



Each Seller covenants with Administrative Agent and Buyers that, during the term
of this facility:
xlix.Litigation. Each Seller will promptly, and in any event within thirty (30)
Business Days after service of process on any of the following, give to
Administrative Agent notice of all litigation, actions, suits, arbitrations,
investigations (including, without limitation, any of the foregoing which are
threatened in writing or pending) or other legal or arbitrable proceedings
affecting such Seller or any of its Subsidiaries or affecting any of the
Property of any of them before any Governmental Authority (with respect to
Sellers) that (A) (i) questions or challenges the validity or enforceability of
any of the Program Agreements or any action to be taken in connection with the
transactions contemplated hereby and (ii) makes a claim in an aggregate amount
greater than $500,000 against Guarantor or $250,000 against any Seller or the
Transaction Subsidiary, and (B) (iii) which, individually or in the aggregate,
if adversely determined, would be reasonably likely to have a Material Adverse
Effect. Each Seller will promptly provide notice of any judgment, which with the
passage of time, could cause an Event of Default hereunder.
l.Prohibition of Fundamental Changes. No Seller shall enter into any transaction
of merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation, winding up or dissolution) or sell all or
substantially all of its assets (excluding any such action taken in connection
with any securitization transaction or whole loan sale).
li.Servicing. No Seller shall cause the Contributed Mortgage Loans to be
serviced by any Servicer other than a Servicer expressly approved in writing by
Administrative Agent on behalf of Buyers, which approval shall be deemed granted
by Administrative Agent on behalf of Buyers with respect to such Seller with the
execution of this Agreement.
lii.Reserved.
liii.No Adverse Claims. Each Seller warrants and will defend, and shall cause
any Servicer to defend, the right, title and interest of (i) Administrative
Agent and Buyers in and to all Purchased Assets and the related Repurchase
Assets against all adverse claims and demands and (ii) Transaction Subsidiary in
and to all Contributed Mortgage Loans held by it, in each case, against all
adverse claims and demands.
liv.Assignment. Except as permitted herein, no Seller nor any Servicer shall
sell, assign, transfer or otherwise dispose of, or grant any option with respect
to, or pledge, hypothecate or grant a security interest in or lien on or
otherwise encumber (except pursuant to the Program Agreements), any of the
Purchased Assets, Contributed Mortgage Loans or any interest therein, provided
that this Section shall not prevent any transfer of Purchased Assets or
Contributed Mortgage Loans in accordance with the Program Agreements.
43



--------------------------------------------------------------------------------



lv.Security Interest. Each Seller shall do all things necessary to preserve the
Purchased Assets, Contributed Mortgage Loans and the related Repurchase Assets
so that they remain subject to a first priority perfected security interest
hereunder. Without limiting the foregoing, each Seller will comply with all
rules, regulations and other laws of any Governmental Authority (with respect to
Sellers).
lvi.Records.
1.Each Seller shall collect and maintain or cause to be collected and maintained
all Records relating to the Repurchase Assets in accordance with industry custom
and practice for assets similar to the Repurchase Assets, and all such Records
shall be in Custodian’s or Servicer’s, as applicable, possession unless
Administrative Agent otherwise approves. Except in accordance with the Custodial
Agreement, no Seller will allow any such papers, records or files that are an
original or an only copy to leave Custodian’s possession, except for individual
items removed in connection with servicing a specific Contributed Mortgage Loan.
Each Seller or any Servicer of the Contributed Mortgage Loans will maintain all
such Records not in the possession of Custodian in good and complete condition
in accordance with industry practices for assets similar to the Contributed
Mortgage Loans and preserve them against loss.
2.For so long as Administrative Agent has an interest in or lien on any
Contributed Mortgage Loan, each Seller will hold or cause to be held all related
Records in trust for Administrative Agent. Each Seller shall notify, or cause to
be notified, every other party holding any such Records of the interests and
liens in favor of Administrative Agent granted hereby.
3.Upon reasonable advance notice from Custodian or Administrative Agent, but not
more than three (3) times in each calendar year, the cost of which shall be
subject to the Due Diligence Cap (provided that in and Event of Default has
occurred and is continuing, none of the foregoing restrictions shall apply) each
Seller shall, (x) make any and all such Records available to Custodian,
Administrative Agent and a Buyer to examine any such Records, either by its own
officers or employees, or by agents or contractors, or both, and make copies of
all or any portion thereof, and (y) permit Administrative Agent or a Buyer or
its authorized agents to discuss the affairs, finances and accounts of each
Seller with, its chief operating officer and chief financial officer and to
discuss the affairs, finances and accounts of such Seller with its independent
certified public accountants.
lvii.Books. Each Seller shall keep or cause to be kept in reasonable detail
books and records of account of its assets and business and shall clearly
reflect therein the transfer of Purchased Assets and Contributed Mortgage Loans
to Administrative Agent for the benefit of Buyers.
lviii.Approvals. Each Seller shall maintain all material licenses, material
permits or other material approvals necessary for such Seller to conduct its
business and to perform
44



--------------------------------------------------------------------------------



its obligations under the Program Agreements, and such Seller shall conduct its
business strictly in accordance with applicable law in all material respects.
lix.Reserved.
lx.Reserved.
lxi.Distributions. No Seller shall pay any dividends with respect to any capital
stock or other equity interests in such entity, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of such Seller.
lxii.Applicable Law. Each Seller shall comply with the requirements of all
applicable material laws, rules, regulations and orders of any Governmental
Authority (with respect to Sellers).
lxiii.Existence. Each Seller shall preserve and maintain its legal existence and
all of its material rights, privileges, licenses and franchises necessary to
comply with its obligations under the Agreement.
lxiv.Chief Executive Office; Jurisdiction of Organization. No Seller shall
change its jurisdiction of formation from the jurisdiction referred to in
Section 13(a)(17) or change its name, organizational identification number,
identity or corporation structure unless it shall have provided Administrative
Agent thirty (30) days’ prior written notice of such change.
lxv.Taxes. Each Seller shall timely file all federal, state or local income and
other material tax returns that are required to be filed by it and shall timely
pay and discharge all taxes, assessments and governmental charges or levies
imposed on it or on its income or profits or on any of its property whether or
not shown on such returns prior to the date on which penalties attach thereto,
except for any such tax, assessment, charge or levy the payment of which is
being contested in good faith and by proper proceedings and against which
adequate reserves are being maintained.
lxvi.Transactions with Affiliates. Without the prior written consent of
Administrative Agent, no Seller shall nor shall any Seller permit the
Transaction Subsidiary to enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of property or the rendering
of any service, with any Affiliate thereof or any entity directly or indirectly
owned by, controlled by or managed by, a Seller, the Guarantor, a Limited
Guarantor, AG Mortgage Investment Trust, Inc. or Angelo, Gordon & Co. L.P.
lxvii.Guarantees. Without the prior written consent of Administrative Agent, no
Seller shall create, incur, assume or suffer to exist any Guarantees.
45



--------------------------------------------------------------------------------



lxviii.Indebtedness. Without the prior written consent of Administrative Agent,
no Seller shall incur any additional Indebtedness, including without limitation,
any Indebtedness relating to any mortgage servicing rights or corporate or
servicing advances.
lxix.Sale of Assets. Subject to the provisions of Section 4(a) hereof, no Seller
shall nor shall any Seller permit the Transaction Subsidiary to agree to or
effectuate the sale of any Purchased Asset or Contributed Mortgage Loan.
lxx.True and Correct Information. All information, reports, exhibits, schedules,
financial statements or certificates of each Seller, any Subsidiary thereof or
any of their officers furnished to Administrative Agent and/or Buyers hereunder
and during Administrative Agent’s and/or Buyers’ diligence of such Seller are
and will be true and complete and do not omit to disclose any material facts
necessary to make the statements herein or therein, in light of the
circumstances in which they are made, not misleading in all material respects.
All required financial statements, information and reports delivered by each
Seller to Administrative Agent and/or Buyers pursuant to this Agreement shall be
prepared in accordance with U.S. GAAP, or, if applicable, to SEC filings, the
appropriate SEC accounting regulations.
lxxi.Reserved.
lxxii.No Pledge. No Seller Party shall pledge, transfer or convey any security
interest in the Holdback Accounts to any Person without the express written
consent of Administrative Agent.
lxxiii.Plan Assets. No Seller shall be an employee benefit plan as defined in
Section 3 of Title I of ERISA, or a plan described in Section 4975(e)(1) of the
Code and such Seller shall not use “plan assets” within the meaning of 29 CFR
§2510.3 101, as amended by Section 3(42) of ERISA to engage in this Agreement or
any Transaction hereunder. Transactions by or with each Seller shall not be
subject to any foreign, state or local statute regulating investments of or
fiduciary obligations with respect to governmental plans within the meaning of
Section 3(32) of ERISA or church plans within the meaning of Section 3(33) of
ERISA.
lxxiv.Reserved.
lxxv.No Prohibited Persons. No Seller nor any of its officers, directors or
members, shall be an entity or person: (i) whose name appears on the most
current “List of Specially Designated National and Blocked Persons”
(https://sanctionssearch.ofac.treas.gov/) maintained by the U.S. Department of
the Treasury’s Office of Foreign Assets Control (“OFAC”) (or to any Seller’s
knowledge, 50 percent or greater owned or controlled by such entities or
persons); or (ii) who is otherwise subject to sanctions administered by OFAC
(any and all parties or persons described in clauses (i) and (ii) above are
herein referred to as a “Prohibited Person”).
lxxvi.Reserved.
46



--------------------------------------------------------------------------------



lxxvii.Reserved.
lxxviii.Reserved.
lxxix.SPE Covenant; Separateness. MAT Seller shall ensure that Transaction
Subsidiary shall (i) own no assets other than the assets and transactions
specifically contemplated by this Agreement and shall not engage in any business
or activity other than as set forth in this Agreement or the Program Agreements;
(ii) not enter into transactions with Subsidiaries unless such transactions are
on an arm’s-length basis, on commercially reasonable terms and on terms no less
favorable than would be obtained in a comparable arm’s-length transaction with
an unrelated third-party; (iii) except as otherwise provided in Transaction
Subsidiary Agreement, not dissolve or liquidate, in whole or in part; (iv) not
consolidate or merge with or into any other entity or sell, lease, assign,
convey or otherwise transfer all or substantially all of its properties and
assets to any Person; (v) not take any action that knowingly shall cause
Transaction Subsidiary to become insolvent; (vi) not guarantee or become
obligated for the debts of any other Person; (vii) not hold out its credit as
being available to satisfy the obligations of any other Person; (viii) not incur
or assume any indebtedness except as contemplated by this Agreement or the
Program Agreements; (ix) not pledge its assets for the benefit of any other
Person or make any loans or advances to any entity except as contemplated by
this Agreement or the Program Agreements; (x) not acquire the obligations or
securities of its Subsidiaries or the depositor, except as contemplated by this
Agreement or the Program Agreements; (xi) not identify itself as a division of
any other person or entity; (xii) maintain books, records, resolutions and
agreements as official records and separate from each other Person; (xiii)
maintain its bank accounts separate from each other Person; (xiv) not commingle
its funds or other assets with those of any other Person and hold all of its
assets in its own name; (xv) conduct its own business in its own name; (xvi) not
have its assets listed on the financial statements of another Person, except as
required by U.S. generally accepted accounting principles consistently applied;
(xvii) other than as contemplated by this Agreement or the Program Agreements,
pay its own liabilities and expenses only out of its own funds; (xviii) allocate
fairly and reasonably any overhead expenses that are shared with a Subsidiary
(including, without limitation, telephone and other utility charges, the
services of shared employees, consultants and agents, and reasonable legal and
auditing expenses), and other items of cost and expense shared between the
Transaction Subsidiary and any of its Subsidiaries, on the basis of actual use
to the extent practicable, and to the extent such allocation is not practicable,
on a basis reasonably related to actual use or the value of services rendered;
(xvix) use separate stationery, invoices, and checks bearing its own name (or
under any name licensed pursuant to any trademark license or similar agreement);
(xx) hold itself out as a separate entity from the depositor and not conduct any
business in the name of the depositor; (xxi) correct any known misunderstanding
regarding its separate identity; (xxii) comply with the provisions of any
organizational or governing documents; (xxiii) do all things necessary to
observe organizational formalities and to preserve its existence, and shall not
amend, modify, waive provisions of or otherwise change any of its organizational
or
47



--------------------------------------------------------------------------------



governing documents without the Administrative Agent’s prior written consent; or
(xxiv) maintain adequate capital for the normal obligations.
lxxx.Beneficial Ownership Certification. Each Seller shall at all times either
(i) ensure that such Seller has delivered to Administrative Agent a Beneficial
Ownership Certification, if applicable, and that the information contained
therein is true and correct in all respects or (ii) deliver to Administrative
Agent an updated Beneficial Ownership Certification within one (1) Business Day
following the date on which the information contained in any previously
delivered Beneficial Ownership Certification ceases to be true and correct in
all respects.
25.Events of Default
Each of the following shall constitute an “Event of Default” hereunder:
lxxxi.XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX.
lxxxii.Cross Default. Any Seller Party or any of their Subsidiaries shall be in
default under any Indebtedness (including any hedge or swap agreement or
Interest Rate Protection Agreement but excluding any securitization
transaction), in the aggregate, in excess of (x) $250,000 of any Seller,
Transaction Subsidiary or of such Subsidiary or (y) $500,000 of Guarantor or of
such Subsidiary, in each case, which default (i) involves the failure to pay a
matured obligation, or (ii) permits the acceleration of the maturity of
obligations by any other party to or beneficiary with respect to such
Indebtedness.
lxxxiii.Assignment. Assignment or attempted assignment by any Seller or the
Transaction Subsidiary of this Agreement or the Transaction Subsidiary Pledge
Agreement or any rights hereunder or thereunder, as applicable, without first
obtaining the specific written consent of Administrative Agent, or the granting
by any Seller or the Transaction Subsidiary of any security interest, lien or
other encumbrances on any Purchased Assets or Contributed Mortgage Loans to any
person other than Administrative Agent.
lxxxiv.Insolvency. An Act of Insolvency shall have occurred with respect to any
Seller Party or any Subsidiary thereof.
lxxxv.Investment Manager. Angelo, Gordon & Co. L.P. or any Affiliate thereof
ceases to be the investment manager of the majority members of the member of MAT
Seller.
lxxxvi.Breach of Financial Representation or Covenant or Obligation. A breach
by:
(i) any Seller of any of the representations, warranties or covenants or
obligations set forth in Sections 13(a)(1) (Sellers’ Existence), 13(a)(7)
(Solvency), 14(b) (Prohibition of Fundamental Changes), 14(o) (Existence), 14(r)
(Transactions with Affiliates), 14(t) (Indebtedness), 14(u) (Sale of Assets),
14(x) (No Pledge) or 14(y) (Plan Assets) of this Agreement;
48



--------------------------------------------------------------------------------



(ii) Transaction Subsidiary of any of the representations, warranties or
covenants or obligations set forth in Sections 7(a) (Solvency), 7(c)
(Existence), 8(a) (Existence) and 8(g) (Separateness) of the Transaction
Subsidiary Pledge Agreement; or
(iii) Guarantor of any of the representations, warranties or covenants or
obligations set forth in Sections 10(a) (Guarantor Existence), 10(e) (Solvency),
11(b) (Prohibition of Fundamental Changes) and 11(k) (Plan Assets) of the
Guaranty and Pledge.
lxxxvii.Breach of NonFinancial Representation or Covenant. A breach by any
Seller Party of any other material representation, warranty or covenant set
forth in this Agreement, the Guaranty and Pledge or the Transaction Subsidiary
Pledge Agreement or any other Program Agreement, as applicable (and not
otherwise specified in Section 15(f) above), if such breach is not cured within
ten (10) Business Days of such Seller Party’s knowledge thereof.
lxxxviii.Change of Control. The occurrence of a Change in Control.
lxxxix.Failure to Transfer. Any Seller or Transaction Subsidiary, as applicable,
fails to (i) transfer the Purchased Assets or pledge the Contributed Mortgage
Loans, as applicable to Administrative Agent for the benefit of the applicable
Buyer or (ii) transfer the Contributed Mortgage Loans to the Transaction
Subsidiary on the applicable Purchase Date (provided the Administrative Agent,
on behalf of the applicable Buyer, has tendered the related Purchase Price).
xc.Judgment. A final judgment or judgments for the payment of money that is not
covered by insurance in excess of (i) $500,000 in the aggregate with respect to
Guarantor or any Seller or (ii) $250,000 in the aggregate with respect to
Transaction Subsidiary, in each case, shall be rendered against such party by
one or more courts, administrative tribunals or other bodies having jurisdiction
and the same shall not be satisfied, discharged (or provision shall not be made
for such discharge) or bonded, or a stay of execution thereof shall not be
procured, within forty-five (45) days from the date of entry thereof.
xci.Government Action. Any Governmental Authority (with respect to Sellers) or
any person, agency or entity acting or purporting to act under governmental
authority shall have taken any action to condemn, seize or appropriate, or to
assume custody or control of, all or any substantial part of the Property of any
Seller Party or any Subsidiary thereof, or shall have taken any action to
displace the management of such Seller Party or any Subsidiary thereof or to
curtail its authority in the conduct of the business of such Seller Party or any
Subsidiary thereof, or takes any action in the nature of enforcement to remove,
limit or restrict the approval of such Seller Party or Subsidiary as an issuer,
buyer or a seller/servicer of Mortgage Loans or securities backed thereby, and
such action provided for in this Section 15(k) shall not have been discontinued
or stayed within fifteen (15) Business Days.
xcii.Inability to Perform. A Responsible Officer of any Seller Party shall admit
in writing its inability to, or its intention not to, perform any of Sellers’
Obligations
49



--------------------------------------------------------------------------------



hereunder or the Transaction Subsidiary’s obligations under the Transaction
Subsidiary Pledge Agreement.
xciii.Security Interest. This Agreement, the Guaranty and Pledge or the
Transaction Subsidiary Pledge Agreement, as applicable, shall for any reason
cease to create a valid, first priority security interest in any material
portion of the Purchased Assets, Contributed Mortgage Loans, other Repurchase
Assets or Collateral, as applicable, purported to be covered hereby.
xciv.Purchased Asset. Any Seller fails to own one hundred percent (100%) of the
applicable Purchased Assets.
xcv.Servicer Default. A Servicer Event of Termination shall have occurred and a
successor Servicer is not identified within thirty (30) days and servicing is
not transferred to a successor servicer reasonably acceptable to Administrative
Agent and such successor servicer does not deliver a fully executed Servicing
Agreement and Servicer Notice which are acceptable to Administrative Agent in
its sole good faith discretion within ninety (90) days, as such period may be
extended by Administrative Agent if Administrative Agent determines in its good
faith discretion that Sellers are diligently pursuing the transfer of servicing;
provided that the foregoing shall not apply if the Servicer Termination Event is
solely the result of an Act of Insolvency with respect to Servicer.
xcvi.Guarantor Breach. Any written repudiation of the Guaranty and Pledge by the
Guarantor or if the Guaranty and Pledge is found to be not enforceable against
Guarantor by a court of competent jurisdiction or other Governmental Authority.
xcvii.REIT Status. MAT Seller shall fail to (i) maintain its status as a real
estate investment trust under Section 856 of the Code or (ii) be entitled to
claim dividend paid deductions pursuant to Section 857 of the Code and therefore
fail the requirements of Section 857(a)(1) of the Code (after giving effect to
any cure or corrective provisions, including pursuant to Section 860 of the
Code).
xcviii.Participation Certificate and Purchased Security. Any Participation
Certificate or Purchased Security is sold, pledged or otherwise transferred to
any Person other than Administrative Agent or Buyers.
An Event of Default shall be deemed to be continuing unless expressly waived by
Administrative Agent in writing.
26.Remedies Upon Default
In the event that an Event of Default shall have occurred and is continuing:
xcix.Administrative Agent may, at its option (which option shall be deemed to
have been exercised immediately upon the occurrence of an Act of Insolvency of
any Seller or any Subsidiary of such Seller), declare an Event of Default to
have occurred hereunder
50



--------------------------------------------------------------------------------



and, upon the exercise or deemed exercise of such option, the Repurchase Date
for each Transaction hereunder shall, if it has not already occurred, be deemed
immediately to occur (except that, in the event that the Purchase Date for any
Transaction has not yet occurred as of the date of such exercise or deemed
exercise, such Transaction shall be deemed immediately canceled). Administrative
Agent shall (except upon the occurrence of an Act of Insolvency of any Seller or
any Subsidiary of such Seller) give notice to each Seller of the exercise of
such option as promptly as practicable.
c.If Administrative Agent exercises or is deemed to have exercised the option
referred to in subparagraph (a) of this Section, (i) each Seller’s obligations
in such Transactions to repurchase all Purchased Assets and Repurchase Assets at
the Repurchase Price therefor on the Repurchase Date determined in accordance
with subparagraph (a) of this Section, shall thereupon become immediately due
and payable, (ii) all Income paid after such exercise or deemed exercise shall
be retained by Administrative Agent and applied to the aggregate unpaid
Repurchase Prices for all outstanding Transactions and any other amounts owing
by any Seller hereunder in accordance with Section 7(i) and in accordance with
the Administration Agreement, and (iii) each Seller shall immediately deliver to
Administrative Agent the Asset Files relating to any Purchased Assets and
Repurchase Assets subject to such Transactions then in such Seller’s possession
or control.
ci.Administrative Agent also shall have the right to obtain physical possession,
and to commence an action to obtain physical possession, of all Records and
files of any Seller relating to the Purchased Assets, Contributed Mortgage Loans
and Repurchase Assets and all documents relating to the Purchased Assets and
Repurchase Assets (including, without limitation, any legal, credit or servicing
files with respect to the Purchased Assets and Repurchase Assets) which are then
or may thereafter come in to the possession of such Seller or any third party
acting for such Seller. To obtain physical possession of any Purchased Assets or
Repurchase Assets held by Custodian, Administrative Agent shall present to
Custodian a Trust Receipt. Without limiting the rights of Administrative Agent
hereto to pursue all other legal and equitable rights available to
Administrative Agent for each Seller’s failure to perform its obligations under
this Agreement, each Seller acknowledges and agrees that the remedy at law for
any failure to perform obligations hereunder would be inadequate and
Administrative Agent shall be entitled to specific performance, injunctive
relief or other equitable remedies in the event of any such failure. The
availability of these remedies shall not prohibit Administrative Agent from
pursuing any other remedies for such breach, including the recovery of monetary
damages.
cii.Administrative Agent shall have the right to direct all servicers then
servicing any Contributed Mortgage Loans to remit all collections thereon to
Administrative Agent, and if any such payments are received by a Seller, such
Seller shall not commingle the amounts received with other funds of such Seller
and shall promptly pay them over to Administrative Agent. Administrative Agent
shall also have the right to terminate any one or all of the servicers then
servicing any Purchased Assets and Contributed Mortgage Loans with or without
cause in accordance with the applicable servicing agreement. In
51



--------------------------------------------------------------------------------



addition, Administrative Agent shall have the right to immediately sell the
Purchased Assets and Contributed Mortgage Loans and liquidate all Repurchase
Assets. Such disposition of Purchased Assets, Contributed Mortgage Loans and
Repurchase Assets may be, at Administrative Agent’s option, on either a
servicing-released or a servicing-retained basis. Administrative Agent shall not
be required to give any warranties as to the Purchased Assets, Contributed
Mortgage Loans or Repurchase Assets with respect to any such disposition
thereof. Administrative Agent may specifically disclaim or modify any warranties
of title or the like relating to the Purchased Assets, Contributed Mortgage
Loans or Repurchase Assets. The foregoing procedure for disposition of the
Purchased Assets, Contributed Mortgage Loans or Repurchase Assets and
liquidation of the Repurchase Assets shall not be considered to adversely affect
the commercial reasonableness of any sale thereof. Each Seller agrees that it
would not be commercially unreasonable for Administrative Agent to dispose of
the Purchased Assets, Contributed Mortgage Loans or the Repurchase Assets or any
portion thereof by using internet sites that provide for the auction of assets
similar to the Purchased Assets, Contributed Mortgage Loans or the Repurchase
Assets, or that have the reasonable capability of doing so, or that match buyers
and sellers of assets. Administrative Agent shall be entitled to place the
Contributed Mortgage Loans in a pool for issuance of mortgage-backed securities
at the then-prevailing price for such securities and to sell such securities for
such prevailing price in the open market. Administrative Agent shall also be
entitled to sell any or all of such Purchased Assets or Repurchase Assets
individually for the prevailing price. Administrative Agent shall also be
entitled, in its sole discretion to elect, in lieu of selling all or a portion
of such Purchased Assets and Repurchase Assets, to give each Seller credit for
such Purchased Assets and the Repurchase Assets in an amount equal to the Market
Value of the Purchased Assets and Repurchase Assets against the aggregate unpaid
Repurchase Price and any other amounts owing by such Seller hereunder.
ciii.Upon the happening of one or more Events of Default, Administrative Agent
may apply any proceeds from the liquidation of the Purchased Assets and
Repurchase Assets to the Repurchase Price hereunder and all other Obligations in
the manner Administrative Agent deems appropriate in its sole discretion and
subject to the Administration Agreement, but in all cases in accordance with
Section 7(i) of this Agreement.
civ.Each Seller shall be liable to Administrative Agent and each Buyer for
(i) the amount of all reasonable out-of-pocket legal or other expenses
(including, without limitation, all costs and expenses of Administrative Agent
and each Buyer in connection with the enforcement of this Agreement or any other
agreement evidencing a Transaction, whether in action, suit or litigation or
bankruptcy, insolvency or other similar proceeding affecting creditors’ rights
generally, further including, without limitation, the reasonable fees and
expenses of outside counsel) incurred in connection with or as a result of an
Event of Default, and (ii) any other actual loss, damage, cost or expense
directly arising or resulting from the occurrence of an Event of Default in
respect of a Transaction.
cv.Each Seller further recognizes that Administrative Agent may be unable to
effect a public sale of any or all of the Participation Interests or Purchased
Securities by reason
52



--------------------------------------------------------------------------------



of certain prohibitions contained in the 1934 Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not a view to the distribution or resale thereof. In view of
the nature of the Participation Interests or Purchased Securities, each Seller
agrees that liquidation of any Participation Interests or any Purchased
Securities may be conducted in a private sale and at such price as
Administrative Agent may deem commercially reasonable. Administrative Agent
shall be under no obligation to delay a sale of any of the Participation
Interests or Purchased Securities for the period of time necessary to permit the
Administrative Agent to register the Participation Interests or Purchased
Securities for public sale under the 1934 Act, or under applicable state
securities laws, even if Administrative Agent would agree to do so.
cvi.To the extent permitted by applicable law, each Seller shall be liable to
Administrative Agent and each Buyer for interest on any amounts owing by such
Seller hereunder, from the date such Seller becomes liable for such amounts
hereunder until such amounts are (i) paid in full by such Seller or
(ii) satisfied in full by the exercise of Administrative Agent’s and Buyers’
rights hereunder. Interest on any sum payable by any Seller under this
Section 16(h) shall accrue at a rate equal to the Post Default Rate.
cvii.Administrative Agent shall have, in addition to its rights hereunder, any
rights otherwise available to it under any other agreement or applicable law.
cviii.Administrative Agent may exercise one or more of the remedies available to
Administrative Agent immediately upon the occurrence of an Event of Default and,
except to the extent provided in subsections (a) and (d) of this Section, at any
time thereafter without notice to Sellers; provided that Administrative Agent
shall use good faith efforts to provide Sellers with such notice. All rights and
remedies arising under this Agreement as amended from time to time hereunder are
cumulative and not exclusive of any other rights or remedies which
Administrative Agent may have.
cix.Administrative Agent may enforce its rights and remedies hereunder without
prior judicial process or hearing, and each Seller hereby expressly waives any
defenses such Seller might otherwise have to require Administrative Agent to
enforce its rights by judicial process. Each Seller also waives any defense
(other than a defense of payment or performance) such Seller might otherwise
have arising from the use of nonjudicial process, enforcement and sale of all or
any portion of the Repurchase Assets, or from any other election of remedies.
Each Seller recognizes that nonjudicial remedies are consistent with the usages
of the trade, are responsive to commercial necessity and are the result of a
bargain at arm’s length.
cx.Administrative Agent shall have the right to perform reasonable due diligence
with respect to any Seller Party, the Purchased Assets and the Repurchase
Assets, which review shall be at the expense of Sellers.
27.Reports
53



--------------------------------------------------------------------------------



cxi.Default Notices. Each Seller shall and shall cause Guarantor to furnish to
Administrative Agent (i) promptly, copies of any material and adverse notices
(including, without limitation, notices of defaults, termination events,
breaches, potential defaults or potential breaches) and (ii) immediately, notice
of the occurrence of any (A) Event of Default hereunder, (B) default or breach
by a Seller Party of any material obligation under any Program Agreement or any
material contract or agreement of any Seller Party or (C) event or circumstance
that such party reasonably expects has resulted in, or will, with the passage of
time, result in, a Material Adverse Effect or an Event of Default or such a
default or breach by such party.
cxii.Financial Notices. MAT Seller shall furnish to Administrative Agent:
1.[reserved];
2.as soon as available and in any event within forty-five (45) calendar days
after the end of each calendar quarter, the unaudited combined consolidated
balance sheets of the MAT Seller as of the end of such period and the related
unaudited combined consolidated statements of income and changes in net assets
for the MAT Seller and their consolidated Subsidiaries for such period and the
portion of the fiscal year through the end of such period, accompanied by a
certificate of a Responsible Officer of the MAT Seller, which certificate shall
state that said consolidated financial statements fairly present in all material
respects the combined consolidated financial condition and results of operations
of the MAT Seller and its consolidated Subsidiaries in accordance with GAAP
(other than solely with respect to footnotes and yearend adjustments)
consistently applied, as at the end of, and for, such period;
3.as soon as available and in any event within one hundred and twenty (120) days
after the end of each fiscal year of the MAT Seller the combined consolidated
balance sheets of the MAT Seller and their consolidated Subsidiaries as at the
end of such fiscal year and the related combined consolidated statements of
income and retained earnings and of cash flows for the MAT Seller and their
consolidated Subsidiaries for such year;
4.at the time such party furnishes each set of financial statements pursuant to
Section 17(b)(2) or (3) above, an Officer’s Compliance Certificate of a
Responsible Officer of such party in the form attached as Exhibit A to the
Pricing Side Letter;
5.as soon as available and in any event within thirty (30) days of receipt
thereof:
a.if applicable, copies of any 10Ks, 10Qs, registration statements and other
“corporate finance” SEC filings by each Seller and Guarantor, within five (5)
Business Days of their filing with the SEC; provided, that, each Seller and
Guarantor will provide Administrative Agent with a copy of
54



--------------------------------------------------------------------------------



the annual 10K filed with the SEC by such Seller and such Guarantor, no later
than ninety (90) days after the end of the year;
b.such other information regarding the financial condition, operations, or
business of each Seller Party as Administrative Agent may reasonably request;
and
c.the particulars of any Event of Termination in reasonable detail.
cxiii.[Reserved].
cxiv.Notices of Certain Events. As soon as possible and in any event within five
(5) Business Days of knowledge thereof, each Seller shall furnish to
Administrative Agent notice of the following events:
1.any material change in accounting policies or financial reporting practices of
any Seller Party;
2.any material issues raised upon examination of any Seller Party or such Seller
Party’s or such Guarantor’s facilities, operations, servicing, origination or
correspondent activities by any Governmental Authority; and
3.any other event, circumstance or condition that has resulted, or has a
possibility of resulting, in a Material Adverse Effect with respect to each
Seller Party.
cxv.Portfolio Performance Data. Unless previously provided to Administrative
Agent by Servicer, on the Reporting Date of each calendar month, each Seller
will furnish to Administrative Agent (i) in the event the Contributed Mortgage
Loans are serviced on a “retained” basis, an electronic Mortgage Loan
performance data, including, without limitation, delinquency reports and volume
information, broken down by product (i.e., delinquency, foreclosure and net
chargeoff reports) and (ii) electronically, in a format mutually acceptable to
Administrative Agent and Sellers, servicing information, including, without
limitation, those fields reasonably requested by Administrative Agent from time
to time, on a loanbyloan basis and in the aggregate, with respect to the
Contributed Mortgage Loans serviced by each Seller or the Servicer for the month
(or any portion thereof) prior to the Reporting Date. In addition to the
foregoing information on each Reporting Date, each Seller will furnish to
Administrative Agent such information upon the occurrence and continuation of an
Event of Default.
cxvi.Other Reports. Each Seller shall deliver to Administrative Agent any other
reports or information reasonably requested by Administrative Agent or as
otherwise required pursuant to this Agreement or as set forth in the Officer’s
Compliance Certificate delivered pursuant to Section 17(b)(4) above, the cost of
which paid by any Seller Party shall be subject to the Due Diligence Cap.
55



--------------------------------------------------------------------------------



28.Repurchase Transactions
A Buyer may, in its sole election, engage in repurchase transactions (as
“seller” thereunder) with any or all
of the Purchased Assets, Contributed Mortgage Loans and/or Repurchase Assets or
pledge, hypothecate, assign, transfer or otherwise convey any or all of the
Purchased Assets, Contributed Mortgage Loans and/or Repurchase Assets with a
counterparty of Buyers’ choice (such transaction, a “Repledge Transaction”) with
the prior written consent of Sellers (such consent not to be unreasonably
withheld); provided, that no such consent shall be required if such Repledge
Transaction is (i) with an Affiliate of a Buyer or an Affiliate of
Administrative Agent; (ii) with a Qualified Transferee or (iii) is entered into
during the occurrence and continuance of an Event of Default. Any Repledge
Transaction shall be effected by notice to the Administrative Agent, and shall
be reflected on the books and records of the Administrative Agent. No such
Repledge Transaction shall relieve such Buyer of its obligations to transfer
Purchased Assets, Contributed Mortgage Loans and Repurchase Assets to any Seller
(and not substitutions thereof) pursuant to the terms hereof, and no Seller
Party shall be liable for any increased costs to the extent due solely to any
Repledge Transaction. In furtherance, and not by limitation of, the foregoing,
it is acknowledged that each counterparty under a Repledge Transaction (a
“Repledgee”), is a repledgee as contemplated by Sections 9-207 and 9-623 of the
UCC (and the relevant Official Comments thereunder). Administrative Agent and
Buyers are each hereby authorized to share any information delivered hereunder
with the Repledgee.
29.Single Agreement
Administrative Agent, Buyers and each Seller acknowledge they have and will
enter into each Transaction hereunder, in consideration of and in reliance upon
the fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, each of Administrative Agent, Buyers and each Seller agree (i) to
perform all of its obligations in respect of each Transaction hereunder, and
that a default in the performance of any such obligations shall constitute a
default by it in respect of all Transactions hereunder and (ii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.
30.Notices and Other Communications
Any and all notices (with the exception of Transaction Requests, which shall be
delivered via electronic mail or other electronic medium agreed to by the
Administrative Agent and the Sellers), statements, demands or other
communications hereunder may be given by a party to the other by mail, email,
facsimile, messenger or otherwise to the address specified below, or so sent to
such party at any other place specified in a notice of change of address
hereafter received by the other. All notices, demands and requests hereunder may
be made orally, to be confirmed promptly in writing, or by other communication
as specified in the
56



--------------------------------------------------------------------------------



preceding sentence. In all cases, to the extent that the related individual set
forth in the respective “Attention” line is no longer employed by the respective
Person, such notice may be given to the attention of a Responsible Officer of
the respective Person or to the attention of such individual or individuals as
subsequently notified in writing by a Responsible Officer of the respective
Person.
If to Sellers:


Mortgage Acquisition Trust I LLC
c/o GCAT Management LLC
245 Park Avenue, 26th Floor
New York, New York 10167
Attn: Chief Risk Officer
Tel: 212-692-200
Fax: 212-867-9328
Email: aparks@angelogordon.com


        
If to Guarantor:


        Mortgage Acquisition Holding I LLC
c/o GCAT Management LLC
245 Park Avenue, 26th Floor
New York, New York 10167


If to Administrative Agent:
For Transaction Requests:CSFBMC LLCc/o Credit Suisse Securities (USA) LLCOne
Madison Avenue, 2nd floorNew York, New York 10010Attention: Christopher Bergs,
Resi Mortgage Warehouse OpsPhone: 2125385087Email:
christopher.bergs@creditsuisse.com
with a copy to: Credit Suisse First Boston Mortgage Capital LLCc/o Credit Suisse
Securities (USA) LLCEleven Madison Avenue, 4th FloorNew York, NY 10010Attention:
Robert DurdenEmail: robert.durden@creditsuisse.com
57



--------------------------------------------------------------------------------



For all other Notices:Credit Suisse First Boston Mortgage Capital LLCc/o Credit
Suisse Securities (USA) LLCEleven Madison Avenue, 4th FloorNew York, New York
10010Attention: Robert DurdenPhone Number: 2125386625Email:
robert.durden@creditsuisse.com
with a copy to:Credit Suisse First Boston Mortgage Capital LLCc/o Credit Suisse
Securities (USA) LLCOne Madison Avenue, 9th FloorNew York, NY 10010Attention:
Legal Department—RMBS Warehouse LendingFax Number: (212) 3222376
31.Entire Agreement; Severability
This Agreement and the Administration Agreement shall supersede any existing
agreements between the parties containing general terms and conditions for
repurchase transactions. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.
32.Non assignability
cxvii.Assignments. The Program Agreements are not assignable by any Seller or
Guarantor. Subject to Section 36 (Acknowledgement of Assignment and
Administration of Repurchase Agreement) hereof, Administrative Agent and Buyers
may from time to time assign all or a portion of their rights and obligations
under this Agreement and the Program Agreements pursuant to the Administration
Agreement with the prior written consent of Sellers (such consent not to be
unreasonably withheld); provided, that no such consent shall be required if such
assignment is (i) to an Affiliate of a Buyer or an Affiliate of Administrative
Agent; or (ii) during the occurrence and continuance of an Event of Default;
provided, however that Administrative Agent shall maintain, solely for this
purpose as a non-fiduciary agent of each Seller, for review by such Seller upon
written request, a register of assignees and participants (the “Register”) and a
copy of an executed assignment and acceptance by Administrative Agent and
assignee (“Assignment and Acceptance”), specifying the percentage or portion of
such rights and obligations assigned.  The entries in the Register shall be
conclusive absent manifest error, and the Sellers, Guarantor, Administrative
Agent and Buyers shall treat each Person whose name is recorded in the Register
pursuant to the preceding sentence as a Buyer hereunder. Upon such assignment
and recordation in the Register, (a) such assignee shall be a party hereto and
to each Program Agreement to the extent of the percentage or portion set forth
in the Assignment and
58



--------------------------------------------------------------------------------



Acceptance, and shall succeed to the applicable rights and obligations of
Administrative Agent and Buyers hereunder, as applicable, and (b) Administrative
Agent and Buyers, as applicable, shall be released from its obligations
hereunder and under the Program Agreements. Any assignment hereunder shall be
deemed a joinder of such assignee as a Buyer hereto. Unless otherwise stated in
the Assignment and Acceptance, each Seller shall continue to take directions
solely from Administrative Agent unless otherwise notified by Administrative
Agent in writing. Administrative Agent and Buyers may distribute to any
prospective or actual assignee this Agreement, the other Program Agreements, any
document or other information delivered to Administrative Agent and/or Buyers by
any Seller.
cxviii.Participations. Any Buyer may sell participations to one or more Persons
in or to all or a portion of its rights and obligations under this Agreement and
under the Program Agreements with the prior written consent of Sellers (such
consent not to be unreasonably withheld); provided, that no such consent shall
be required if such participation is (i) to an Affiliate of a Buyer or an
Affiliate of Administrative Agent; (ii) to a Qualified Transferee or (iii)
during the occurrence and continuance of an Event of Default; provided, however,
that (i) such Buyer’s obligations under this Agreement and the other Program
Agreements shall remain unchanged, (ii) such Buyer shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (iii) each Seller shall continue to deal solely and directly with
Administrative Agent and/or Buyers in connection with such Buyer’s rights and
obligations under this Agreement and the other Program Agreements except as
provided in Section 11. Administrative Agent and Buyers may distribute to any
prospective or actual participant this Agreement, the other Program Agreements
any document or other information delivered to Administrative Agent and/or
Buyers by any Seller.
33.Setoff
In addition to any rights and remedies of the Administrative Agent and Buyers
hereunder and by law, the Administrative Agent and Buyers shall have the right,
without prior notice to the Sellers or Guarantor, any such notice being
expressly waived by the Sellers and Guarantor to the extent permitted by
applicable law to set-off and appropriate and apply against any Obligation from
any Seller, Guarantor thereof to a Buyer or any of its Subsidiaries any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other obligation (including to return excess margin), credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by or due from a Buyer or any Subsidiary thereof to or for the credit or
the account of the Sellers or Guarantor. All such set-offs shall be subject to
the priorities set forth in the Administration Agreement.
34.Binding Effect; Governing Law; Jurisdiction
cxix.This Agreement shall be binding and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Each Seller
acknowledges that the obligations of Administrative Agent and Buyers hereunder
or otherwise are not the subject of any guaranty by, or recourse to, any direct
or indirect parent or other Subsidiary of Administrative Agent and Buyers. THIS
AGREEMENT SHALL BE CONSTRUED IN
59



--------------------------------------------------------------------------------



ACCORDANCE WITH, AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.
cxx.EACH SELLER HEREBY WAIVES TRIAL BY JURY. EACH SELLER HEREBY IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR
IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS IN ANY ACTION OR
PROCEEDING. EACH SELLER HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE
TO, EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW
YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM
AGREEMENTS.
35.No Waivers, Etc.
No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation on any of the foregoing, the failure to give
a notice pursuant to Section 6(a), 16(a) or otherwise, will not constitute a
waiver of any right to do so at a later date.
36.Intent
cxxi.The parties recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101 of Title 11 of the United States Code, as
amended, a “securities contract” as that term is defined in Section 741 of
Title 11 of the United States Code, as amended, and a “master netting agreement”
as that term is defined in Section 101(38A)(A) of the Bankruptcy Code, that all
payments hereunder are deemed “margin payments” or “settlement payments” as
defined in Title 11 of the United States Code, and that the pledge of the
Repurchase Assets constitutes “a security agreement or other arrangement or
other credit enhancement” that is “related to” the Agreement and Transactions
hereunder within the meaning of Sections 101(38A)(A), 101(47)(A)(v) and
741(7)(A)(xi) of the Bankruptcy Code. Each Seller, Administrative Agent and
Buyers further recognize and intend that this Agreement is an agreement to
provide financial accommodations and is not subject to assumption pursuant to
Bankruptcy Code Section 365(a).
cxxii.Administrative Agent’s or a Buyer’s right to liquidate the Purchased
Assets, Contributed Mortgage Loans and Repurchase Assets delivered to it in
connection with the Transactions hereunder or to accelerate or terminate this
Agreement or otherwise
60



--------------------------------------------------------------------------------



exercise any other remedies pursuant to Section 16 hereof is a contractual right
to liquidate, accelerate or terminate such Transaction as described in
Bankruptcy Code Sections 555, 559 and 561; any payments or transfers of property
made with respect to this Agreement shall be considered a “margin payment” as
such term is defined in Bankruptcy Code Section 741(5).
cxxiii.The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).
cxxiv.It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).
cxxv.This Agreement is intended to be a “repurchase agreement”, “master netting
agreement” and a “securities contract,” within the meaning of Section
101(38A)(A), Section 101(47), Section 555, Section 559, Section 561 and Section
741 under the Bankruptcy Code.
cxxvi.Each party agrees that this Agreement is intended to create mutuality of
obligations among the parties, and as such, the Agreement constitutes a contract
which (i) is between all of the parties and (ii) places each party in the same
right and capacity.
37.Disclosure Relating to Certain Federal Protections
The parties acknowledge that they have been advised that:
cxxvii.in the case of Transactions in which one of the parties is a broker or
dealer registered with the SEC under Section 15 of the 1934 Act, the Securities
Investor Protection Corporation has taken the position that the provisions of
the SIPA do not protect the other party with respect to any Transaction
hereunder;
cxxviii.in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and
cxxix.in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a
61



--------------------------------------------------------------------------------



deposit and therefore are not insured by the Federal Deposit Insurance
Corporation or the National Credit Union Share Insurance Fund, as applicable.
38.Power of Attorney
Each Seller hereby authorizes Administrative Agent to file such financing
statement or statements relating to the Repurchase Assets as Administrative
Agent, at its option, may deem appropriate. Each Seller hereby appoints
Administrative Agent as such Seller’s agent and attorney-in-fact to execute any
such financing statement or statements in such Seller’s name and to perform all
other acts which Administrative Agent deems appropriate to perfect and continue
its ownership interest in and/or the security interest granted hereby, if
applicable, and to protect, preserve and realize upon the Repurchase Assets,
including, but not limited to, the right to endorse notes, complete blanks in
documents, transfer servicing, and sign assignments on behalf of such Seller as
its agent and attorney-in-fact. This agency and power of attorney is coupled
with an interest and is irrevocable without Administrative Agent’s consent.
Notwithstanding the foregoing, the power of attorney hereby granted may be
exercised only during the occurrence and continuance of any Event of Default
hereunder. Sellers shall pay the filing costs for any financing statement or
statements prepared pursuant to this Section 28. In addition to the foregoing,
each Seller agrees to execute a Power of Attorney, in the form of Exhibit A
hereto, to be delivered on the date hereof; provided that, Administrative Agent
shall not exercise such Power of Attorney unless an Event of Default has
occurred and is continuing.
39.Buyers May Act Through Administrative Agent and Transaction Subsidiary May
Act Through Sellers
Each Buyer has designated the Administrative Agent under the Administration
Agreement for the purpose of performing any action hereunder. Pursuant to the
Transaction Subsidiary Agreement, Transaction Subsidiary has appointed each
Seller as its agent with respect to the execution, delivery and/or performance
of any Program Agreement, including, without limitation, the Custodial
Agreement, the Servicing Agreement and the Servicer Notice.
40.Indemnification; Obligations
cxxx.Each Seller agrees to hold Administrative Agent, Buyers and each of their
respective Affiliates and their officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) harmless from and indemnify each
Indemnified Party (and will reimburse each Indemnified Party as the same is
incurred) against all liabilities, losses, damages, judgments, costs and
expenses (including, without limitation, reasonable fees and expenses of
counsel) of any kind which may be imposed on, incurred by, or asserted against
any Indemnified Party relating to or arising out of this Agreement, any
Transaction Request, any Program Agreement or any transaction contemplated
hereby or thereby resulting from anything other than the Indemnified Party’s
gross negligence or willful misconduct. Each Seller also agrees to reimburse
each Indemnified Party for all reasonable out-of-pocket expenses in connection
with the enforcement of this Agreement and the exercise of any right or remedy
provided for herein, any Transaction Request and any Program Agreement,
including, without limitation, the reasonable out-of-pocket fees
62



--------------------------------------------------------------------------------



and disbursements of counsel. Each Seller’s agreements in this Section 30 shall
survive the payment in full of the Repurchase Price and the expiration or
termination of this Agreement. Each Seller hereby acknowledges that its
obligations hereunder are recourse obligations of such Seller and are not
limited to recoveries each Indemnified Party may have with respect to the
Purchased Assets and Repurchase Assets.
cxxxi.This Section 30 shall not apply to Taxes other than Taxes representing
losses, claims or damages arising from a non-Tax claim.
cxxxii.Without limiting the provisions of Section 30(a) hereof, if any Seller
fails to pay when due any costs, expenses or other amounts payable by it under
this Agreement, including, without limitation, fees and expenses of counsel and
indemnities, such amount may be paid on behalf of such Seller by Administrative
Agent (subject to reimbursement by such Seller) in its sole discretion.
41.Counterparts
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all such counterparts shall together constitute
one and the same instrument. Delivery of an executed counterpart of a signature
page of this Agreement in a Portable Document Format (PDF) or by facsimile shall
be effective as delivery of a manually executed original counterpart of this
Agreement.
42.Confidentiality
cxxxiii.This Agreement and its terms, provisions, supplements and amendments,
and notices hereunder, are proprietary to Administrative Agent and Buyers and
shall be held by each Seller, Administrative Agent and Buyers in strict
confidence and shall not be disclosed to any third party without the written
consent of non-disclosing party except for (i) disclosure to the disclosing
party’s direct and indirect Affiliates and Subsidiaries, attorneys, accountants,
but only to the extent such disclosure is necessary and such parties agree to
hold all information in strict confidence, (ii)  disclosure required by law,
rule, regulation or order of a court or other regulatory body (“Governmental
Order”) or rating agency in connection with any securities issued by Buyer or an
Affiliate of a Buyer, (iii) disclosure as Administrative Agent and Buyers deem
appropriate in connection with the enforcement of Administrative Agent’s or
Buyers’ rights hereunder or under any Transaction or in connection with working
with Administrative Agent’s and Buyer’s affiliates, Subsidiaries and
representatives in connection with the management and/or review of the
Transactions (iv) disclosure of any confidential terms that are in the public
domain other than due to a breach of this covenant, (v) (subject to the
restrictions set forth in Section 22 hereof) disclosure made to an assignee,
participant, repledgee or any of their direct and indirect affiliates and
Subsidiaries, representatives, attorneys or accountants, but only to the extent
such disclosure is necessary in connection with the transactions or performing
rights or obligations hereunder. Notwithstanding the foregoing or anything to
the contrary contained herein or in any other Program Agreement, the parties
hereto may disclose to any and all Persons, without limitation of any kind, the
federal, state and local
63



--------------------------------------------------------------------------------



tax treatment of the Transactions, any fact relevant to understanding the
federal, state and local tax treatment of the Transactions, and all materials of
any kind (including opinions or other tax analyses) relating to such federal,
state and local tax treatment and that may be relevant to understanding such tax
treatment; provided that no Seller may disclose the name of or identifying
information with respect to Administrative Agent and Buyers or any pricing terms
(including, without limitation, XXXXXXX, the Pricing Rate, Purchase Price and
any other fees specified in the Pricing Side Letter) or other nonpublic business
or financial information (including any sublimits and financial covenants) that
is unrelated to the federal, state and local tax treatment of the Transactions
and is not relevant to understanding the federal, state and local tax treatment
of the Transactions, without the prior written consent of the Administrative
Agent.
cxxxiv.Notwithstanding anything in this Agreement to the contrary, each Seller
shall comply with all applicable local, state and federal laws, including,
without limitation, all privacy and data protection law, rules and regulations
that are applicable to the Purchased Assets and the Repurchase Assets and/or any
applicable terms of this Agreement (the “Confidential Information”). Each Seller
understands that the Confidential Information may contain “nonpublic personal
information”, as that term is defined in Section 509(4) of the
GrammLeachBliley Act (the “Act”), and each Seller agrees to maintain such
nonpublic personal information that it receives hereunder in accordance with the
Act and other applicable federal and state privacy laws. Each Seller shall
implement such physical and other security measures as shall be necessary to
(a) ensure the security and confidentiality of the “nonpublic personal
information” of the “customers” and “consumers” (as those terms are defined in
the Act) of Administrative Agent and Buyers or any Affiliate of Administrative
Agent or Buyers which each Seller holds, (b) protect against any threats or
hazards to the security and integrity of such nonpublic personal information,
and (c) protect against any unauthorized access to or use of such nonpublic
personal information. Each Seller represents and warrants that it has
implemented appropriate measures to meet the objectives of Section 501(b) of the
Act and of the applicable standards adopted pursuant thereto, as now or
hereafter in effect. Upon request, each Seller will provide evidence reasonably
satisfactory to allow Administrative Agent and/or Buyers to confirm that the
providing party has satisfied its obligations as required under this Section.
Without limitation, this may include Administrative Agent’s or Buyers’ review of
audits, summaries of test results, and other equivalent evaluations of each
Seller. Each Seller shall notify Administrative Agent immediately following
discovery of any breach or compromise of the security, confidentiality, or
integrity of nonpublic personal information of the customers and consumers of
Administrative Agent, Buyers or any Affiliate of Buyers provided directly to
such Seller by Administrative Agent, Buyers or such Affiliate. Each Seller shall
provide such notice to Administrative Agent by personal delivery, by facsimile
with confirmation of receipt, or by overnight courier with confirmation of
receipt to the applicable requesting individual.
cxxxv.Notwithstanding the foregoing and solely for the period commencing on the
Effective Date through and including the date that is six (6) months thereafter,
Administrative Agent and Buyers, hereby agree:
64



--------------------------------------------------------------------------------



(i) to treat the identity of each Originator as confidential information subject
to this Section 32, which for the avoidance of doubt, shall be subject to the
exceptions to disclosures set forth in Section 32(a) above (the “Originator
Confidential Information”);
(ii) to use the Originator Confidential Information solely for the purpose of
the evaluation and administration of the Contributed Mortgage Loans hereunder;
and
(iii) not to use the Originator Confidential Information, to solicit the
purchase of Similar Mortgage Loans from any Originator, to bid for the purchase
of Similar Mortgage Loans from any Originator or to out-bid the Sellers for the
purchase of Similar Mortgage Loans from any Originator, without first providing
prior written notice to the Sellers and permitting the Sellers a reasonable
period of time to bid or purchase such mortgage loans.
For the avoidance of doubt, Originator Confidential Information shall not
include circumstances in which the Administrative Agent, Buyers, or their
residential mortgage whole loan trading desk located in the United States have
independent knowledge of the identity of the applicable Originator and in such
circumstances, the restrictions set forth in this Section 32(c) shall not be
applicable.
43.Recording of Communications
Administrative Agent, Buyers and Sellers shall have the right (but not the
obligation) from time to time to make or cause to be made tape recordings of
communications between its employees and those of the other party with respect
to Transactions. Administrative Agent, Buyers and Sellers consent to the
admissibility of such tape recordings in any court, arbitration, or other
proceedings. The parties agree that a duly authenticated transcript of such a
tape recording shall be deemed to be a writing conclusively evidencing the
parties’ agreement.
44.Periodic Due Diligence Review
Each Seller and Guarantor acknowledges that Administrative Agent and Buyers have
the right to perform continuing due diligence reviews with respect to the
Sellers, the Transaction Subsidiary, the Guarantor and the Contributed Mortgage
Loans and Purchased Assets, for purposes of verifying compliance with the
representations, warranties and specifications made hereunder, for the purpose
of performing quality control review of the Contributed Mortgage Loans and
Purchased Assets or otherwise, and each Seller agrees that upon reasonable (but
no less than one (1) Business Day’s) prior notice unless an Event of Default
shall have occurred, in which case no notice is required, to Sellers,
Administrative Agent, Buyers or their authorized representatives will be
permitted no more than three (3) times per calendar year (unless an Event of
Default has occurred and is continuing) during normal business hours to examine,
inspect, and make copies and extracts of, the Asset Files and any and all
documents, data, records, agreements, instruments or information relating to
such Contributed Mortgage Loans and Purchased Assets (including, without
limitation, quality control review) in the possession or under the control of a
Seller, the Transaction Subsidiary, the Guarantor and/or the Custodian, the cost
of which if paid by any Seller Party shall be subject to the Due Diligence Cap.
Each Seller also shall make available to Administrative Agent and Buyers a
knowledgeable
65



--------------------------------------------------------------------------------



financial or accounting officer for the purpose of answering questions
respecting the Asset Files and the Contributed Mortgage Loans and Purchased
Assets. Without limiting the generality of the foregoing, each Seller
acknowledges that Administrative Agent and Buyers may purchase the Contributed
Mortgage Loans and Purchased Assets from such Seller based solely upon the
information provided by such Seller to Administrative Agent and Buyers in the
Asset Schedule and the representations, warranties and covenants contained
herein, and that Administrative Agent or Buyers, at their option, have the right
at any time to conduct a partial or complete due diligence review on some or all
of the Contributed Mortgage Loans and Purchased Assets purchased in a
Transaction, including, without limitation, ordering Broker’s price opinions,
new credit reports and new appraisals on the related Mortgaged Properties and
otherwise regenerating the information used to originate such Contributed
Mortgage Loan. Administrative Agent or Buyers may underwrite such Contributed
Mortgage Loans itself or engage a mutually agreed upon third party underwriter
to perform such underwriting. Each Seller agrees to cooperate with
Administrative Agent, Buyers and any third party underwriter in connection with
such underwriting, including, but not limited to, providing Administrative
Agent, Buyers and any third party underwriter with access to any and all
documents, records, agreements, instruments or information relating to such
Contributed Mortgage Loans in the possession, or under the control, of such
Seller. Each Seller further agrees that each Seller shall pay all outofpocket
costs and expenses incurred by Administrative Agent and Buyers in connection
with Administrative Agent’s and Buyers’ activities pursuant to this Section 34
in an amount not to exceed the Due Diligence Cap; provided that the Due
Diligence Cap shall not apply upon the occurrence of an Event of Default.
45.Authorizations
Any of the persons whose signatures and titles appear on Schedule 2 are
authorized, acting singly, to act for Sellers or Administrative Agent to the
extent set forth therein, as the case may be, under this Agreement. The Sellers
may amend Schedule 2 from time to time by delivering a revised Schedule 2 to
Administrative Agent and expressly stating that such revised Schedule 2 shall
replace the existing Schedule 2.
46.Acknowledgment of Assignment and Administration of Repurchase Agreement
Pursuant to Section 22 (Non assignability) of this Agreement, Administrative
Agent may sell, transfer and convey or allocate certain Purchased Assets,
Contributed Mortgage Loans and the related Repurchase Assets and related
Transactions to certain affiliates of Administrative Agent and/or one or more CP
Conduits (the “Additional Buyers”). Each Seller hereby acknowledges and agrees
to the joinder of such Additional Buyers and the assignments and the terms and
provisions set forth in the Administration Agreement. The Administrative Agent
shall administer the provisions of this Agreement, subject to the terms of the
Administration Agreement for the benefit of the Buyers and any Repledgees, as
applicable. For the avoidance of doubt, all payments, notices, communications
and agreements pursuant to this Agreement shall be delivered to, and entered
into by, the Administrative Agent for the benefit of the Buyers and/or the
Repledgees, as applicable. Furthermore, to the extent that the
66



--------------------------------------------------------------------------------



Administrative Agent exercises remedies pursuant to this Agreement, any of the
Administrative Agent and/or any Buyer will have the right to bid on and/or
purchase any of the Repurchase Assets pursuant to Section 16 (Remedies Upon
Default). The benefit of all representations, rights, remedies and covenants set
forth in the Agreement shall inure to the benefit of the Administrative Agent on
behalf of each Buyer and Repledgees, as applicable. All provisions of the
Agreement shall survive the transfers contemplated herein (including any
Repledge Transactions) and in the Administration Agreement, except to the extent
such provisions are modified by the Administration Agreement. In the event of a
conflict between the Administration Agreement and this Agreement, the terms of
the Administration Agreement shall control. Notwithstanding that multiple Buyers
may purchase individual Mortgage Loans subject to Transactions entered into
under this Agreement, all Transactions shall continue to be deemed a single
Transaction and all of the Repurchase Assets shall be security for all of the
Obligations hereunder, subject to the priority of payments provisions set forth
in the Administration Agreement.
47.No Reliance
Each Seller has made its own independent decisions to enter into the Program
Agreements and each Transaction and as to whether such Transaction is
appropriate and proper for it based upon its own judgment and upon advice from
such advisors (including without limitation, legal counsel and accountants) as
it has deemed necessary. No Seller is relying upon any advice from
Administrative Agent or Buyers as to any aspect of the Transactions, including
without limitation, the legal, accounting or tax treatment of such Transactions.
48.Acknowledgement of AntiPredatory Lending Policies
Administrative Agent has in place internal policies and procedures that
expressly prohibit its purchase of any High Cost Mortgage Loan.
49.Documents Mutually Drafted
The Sellers, the Administrative Agent and the Buyers agree that this Agreement
and each other Program Agreement prepared in connection with the Transactions
set forth herein have been mutually drafted and negotiated by each party, and
consequently such documents shall not be construed against either party as the
drafter thereof.
50.General Interpretive Principles
For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:
cxxxvi.the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;
67



--------------------------------------------------------------------------------



cxxxvii.accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with GAAP;
cxxxviii.references herein to “Articles”, “Sections”, “Subsections”,
“Paragraphs”, and other subdivisions without reference to a document are to
designated Articles, Sections, Subsections, Paragraphs and other subdivisions of
this Agreement;
cxxxix.a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;
cxl.the words “herein”, “hereof”, “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision;
cxli.the term “include” or “including” shall mean without limitation by reason
of enumeration;
cxlii.all times specified herein or in any other Program Agreement (unless
expressly specified otherwise) are local times in New York, New York unless
otherwise stated;
cxliii.all references herein or in any Program Agreement to “good faith” means
good faith as defined in Section 1201(b)(20) of the UCC as in effect in the
State of New York; and
cxliv.an Event of Default shall be deemed continuing unless such Event of
Default has been waived in writing.
51.Conflicts
In the event of any conflict between the terms of this Agreement and any other
Program Agreement, the documents shall control in the following order of
priority: first, the terms of the Pricing Side Letter shall prevail, then the
terms of the Administration Agreement, then the terms of this Agreement shall
prevail, and then the terms of the other Program Agreements shall prevail.
52.Bankruptcy Non-Petition
The parties hereby agree that they shall not institute against, or join any
other person in instituting against, any Buyer that is a CP Conduit any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding,
or other proceeding under any federal or state bankruptcy or similar law, for
one year and one day after the latest maturing commercial paper note issued by
the applicable CP Conduit is paid in full.
53.Limited Recourse
The obligations of each Buyer under this Agreement or any other Program
Agreement are solely the corporate obligations of such Buyer. No recourse shall
be had for
68



--------------------------------------------------------------------------------



the payment of any amount owing by any Buyer under this Agreement, or for the
payment by any Buyer of any fee in respect hereof or any other obligation or
claim of or against such Buyer arising out of or based on this Agreement,
against any stockholder, partner, member, employee, officer, director or
incorporator or other authorized person of such Buyer. In addition,
notwithstanding any other provision of this Agreement, the Parties agree that
all payment obligations of any Buyer that is a CP Conduit under this Agreement
shall be limited recourse obligations of such Buyer, payable solely from the
funds of such Buyer available for such purpose in accordance with its commercial
paper program documents. Each party waives payment of any amount which such
Buyer does not pay pursuant to the operation of the preceding sentence until the
day which is at least one year and one day after the payment in full of the
latest maturing commercial paper note (and waives any "claim" against such Buyer
within the meaning of Section 101(5) of the Bankruptcy Code or any other Debtor
Relief Law for any such insufficiency until such date).
54.Joint and Several
Sellers, Administrative Agent and Buyers hereby acknowledge and agree that
Sellers are each jointly and severally liable to Administrative Agent and Buyers
for all of their respective obligations hereunder. Accordingly, each Seller
waives any and all notice of creation, renewal, extension or accrual of any of
the Obligations and notice of or proof of reliance by Administrative Agent upon
such Seller’s joint and several liability. Each Seller waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon such Seller with respect to the Obligations. When pursuing its rights
and remedies hereunder against any Seller, Administrative Agent may, but shall
be under no obligation to, pursue such rights and remedies hereunder against any
Seller or against any collateral security for the Obligations or any right of
offset with respect thereto, and any failure by Administrative Agent to pursue
such other rights or remedies or to collect any payments from such Seller to
realize upon any such collateral security or to exercise any such right of
offset, or any release of such Seller or any such collateral security, or right
of offset, shall not relieve such Seller of any liability hereunder, and shall
not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of Administrative Agent against such Seller.
55.Amendment and Restatement
Administrative Agent, Buyers and Sellers previously entered into the Existing
Facility. Administrative Agent, Buyers and Sellers desire to enter into this
Agreement in order to amend and restate the Existing Facility in its entirety.
The amendment and restatement of the Existing Facility shall become effective on
the Effective Date, and each of Administrative Agent, Buyers and Sellers shall
hereafter be bound by the terms and conditions of this Agreement and the other
Program Agreements. This Agreement amends and restates the terms and conditions
of the Existing Facility and is not a novation of any of the agreements or
obligations incurred pursuant to the terms thereof. Accordingly, all of the
agreements and obligations incurred pursuant to the terms of the
69



--------------------------------------------------------------------------------



Existing Facility are hereby ratified and affirmed by the parties hereto and
remain in full force and effect. For the avoidance of doubt, it is the intent of
Administrative Agent, Buyers and Sellers that the security interests and liens
granted in the Purchased Assets pursuant to Section 8 of the Existing Facility
shall continue in full force and effect. All references to the Existing Facility
in any Program Agreement or other document or instrument delivered in connection
therewith shall be deemed to refer to this Agreement and the provisions hereof.
[Signature Page Follows]




70




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.
Credit Suisse First Boston Mortgage Capital LLC,
as Administrative Agent


By: /s/ Ernest Calabrese  Name: Ernest Calabrese  Title: Vice President 
Credit Suisse AG, Cayman Islands Branch,
as a Buyer


By: /s/ Ernest Calabrese  Name: Ernest Calabrese  Title: Authorized Signatory 
By: /s/ Kevin Quinn  Name: Kevin Quinn  Title: Authorized Signatory 
Alpine Securitization LTD, as a Buyer, by Credit Suisse
AG, NEW YORK BRANCH as Attorney-in-fact


By: /s/ Kevin Quinn  Name: Kevin Quinn  Title: Vice President 
By: /s/ Jason Ruchelsman  Name: Jason Ruchelsman  Title: Director 


Signature Page to the Amended and Restated Master Repurchase Agreement

--------------------------------------------------------------------------------



MORTGAGE ACQUISITION TRUST I LLC, as a Seller


By: /s/ Raul E Moreno  Name: Raul E. Moreno Title: Secretary
        


































        
Signature Page to the Amended and Restated Master Repurchase Agreement